 

Execution Copy

 

ANNEX C

 



--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

 

among

 

PRECISION CASTPARTS CORP.

 

AFT EUROPA KFT

 

and

 

ARC WIRELESS SOLUTIONS, INC.

 

Dated as of April 6, 2012

 

 

Execution Copy



ARTICLE 1 DEFINITIONS 2       ARTICLE 2 PURCHASE AND SALE 15 Section 2.1.
Purchase and Sale 15 Section 2.2. Closing Date Purchase Price 16 Section 2.3.
Closing 16 Section 2.4. Post-Closing Purchase Price Adjustment 17 Section 2.5.
Allocation of Purchase Price; Section 338(h)(10) Election 18 Section 2.6. ARC
Consolidation 19 Section 2.7. Settlement of Intercompany Accounts 19
Section 2.8. Transfer of Thixoforming Assets; Assumption of Thixoforming
Liabilities; Easements 19 Section 2.9. Transfer of the European Assets and
Assumption of Assumed Liabilities 20       ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF SELLERS 20 Section 3.1. Existence; Authority 20 Section 3.2.
Capitalization 21 Section 3.3. No Adverse Consequences 21 Section 3.4.
Litigation 22 Section 3.5. Compliance with Laws 22 Section 3.6. Labor Matters 22
Section 3.7. Employee Benefits; Employees 22 Section 3.8. Real Property 23
Section 3.9. Tangible Personal Property 24 Section 3.10. Certain Contracts and
Arrangements 24 Section 3.11. Taxes 25 Section 3.12. Historical Financial
Statements 25 Section 3.13. Permits and Licenses 26 Section 3.14. Environmental
Conditions 26 Section 3.15. Intellectual Property 27 Section 3.16. Products 27
Section 3.17. Accounts and Notes Receivable 27 Section 3.18. Brokers and Finders
27 Section 3.19. Absence of Changes 28 Section 3.20. No Undisclosed Liabilities
29 Section 3.21. Insurance 29 Section 3.22. Related Party Transactions 30
Section 3.23. Relationships with Customers and Suppliers 30 Section 3.24.
Inventory; Supplier Deposits and Payments 30 Section 3.25. Due Diligence
Investigation 31 Section 3.26. Disclaimer of Other Representations and
Warranties 31       ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF U.S. BUYER 31
Section 4.1. Existence 31 Section 4.2. Authorization and Binding Obligation 31

 

i

Execution Copy



Section 4.3. Absence of Conflicting Agreements or Required Consents 32
Section 4.4. ARC Capitalization 32 Section 4.5. ARC’s SEC Documents and
Financial Statements 33 Section 4.6. Undisclosed Liabilities 34 Section 4.7.
Related Party Transactions 35 Section 4.8. ARC Assets 35 Section 4.9. Brokers
and Finders 35 Section 4.10. Litigation and Administrative Proceedings 35
Section 4.11. Purchase for Investment 35 Section 4.12. Acquisition Financing 35
Section 4.13. Due Diligence Investigation 36 Section 4.14. Disclaimer of Other
Representations and Warranties 36       ARTICLE 5 PRE-CLOSING COVENANTS 36
Section 5.1. General 37 Section 5.2. Services Agreement 37 Section 5.3. Notices
and Consents 37 Section 5.4. Operation of Business—Negative Covenants 37
Section 5.5. Operation of the Business–Affirmative Covenants 39 Section 5.6.
Access 39 Section 5.7. Public Announcements 40 Section 5.8. Competition Law
Filings 40 Section 5.9. Employee Matters 40 Section 5.10. Updates 42
Section 5.11. No Solicitations 42 Section 5.12. Transfer of European Assets and
Assumed Liabilities 43 Section 5.13. Insurance 44       ARTICLE 6 POST-CLOSING
COVENANTS 44 Section 6.1. General 44 Section 6.2. Litigation Support 44
Section 6.3. Access to Information 44 Section 6.4. Operation of ARC 44
Section 6.5. Insurance 44 Section 6.6. Further Assurances 45       ARTICLE 7 TAX
MATTERS 45 Section 7.1. Returns and Payment of Taxes 45 Section 7.2. Cooperation
on Tax Matters 46 Section 7.3. Transfer Taxes 46 Section 7.4. Tax Refunds 46    
  ARTICLE 8 CONDITIONS TO CLOSING 47 Section 8.1. Conditions to Obligations of
Sellers 47 Section 8.2. Conditions to Obligations of Buyer 48       ARTICLE 9
INDEMNIFICATION 50

 

ii

Execution Copy



Section 9.1.  Survival of Representations and Warranties 50 Section 9.2.
Indemnification by Sellers 51 Section 9.3. Indemnification by Buyer 51 Section
9.4. Limits on Indemnification 52 Section 9.5. Notice of Loss; Third Party
Claims 53 Section 9.6. Character of Indemnification Payments 54 Section 9.7.
Exclusive Remedy 54 Section 9.8. Adjustment of Convertible Note 54       ARTICLE
10 TERMINATION, AMENDMENT AND WAIVER 54 Section 10.1. Termination 54 Section
10.2. Effect of Termination 55       ARTICLE 11 GENERAL PROVISIONS 55 Section
11.1. Expenses 55 Section 11.2. Confidentiality 55 Section 11.3. Public
Announcements 55 Section 11.4. Notices 56 Section 11.5. Severability 57 Section
11.6. Entire Agreement 57 Section 11.7. Assignment 58 Section 11.8. Amendment 58
Section 11.9. Waiver 58 Section 11.10. No Third Party Beneficiaries 58 Section
11.11. Specific Performance 58 Section 11.12. Governing Law 58 Section 11.13.
Arbitration 59 Section 11.14. Further Action 59 Section 11.15. Counterparts;
Facsimiles 59

 

Exhibit A Form of Convertible Note Exhibit B Historical Financial Statements
Sellers’ Disclosure Schedule U.S. Buyer’s Disclosure Schedule     Schedule 1
Description of Thixoforming Real Property Schedule 2(a) Transferred Assets
Schedule 2(b) Transferred Contracts Schedule 2(c) Transferred Employees
Schedule 2(d) Transferred Real Property Schedule 2.5 338(h)(10) Purchase Price
Allocation Schedule 5.2 Terms and Conditions of Services Agreement Schedule 8.1
Consents and Approvals Schedule 8.2 Consents and Approvals Schedule 8.2(i)
Statement of Acquisition

 

iii

Execution Copy



PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”), dated as of April 6, 2012, is among
PRECISION CASTPARTS CORP., an Oregon corporation (“U.S. Seller”), AFT EUROPA
KFT., a Hungarian limited liability company (registered address: Ipari park 5,
2651 Rétság, Hungary, having trade registry number Cg.12-09-003786) (“European
Seller”, and together with U.S. Seller, the “Sellers”), and Arc Wireless
Solutions, Inc., a Utah corporation (as purchaser, “U.S. Buyer”).

 

A.           U.S. Seller operates the Business through their ownership of
Advanced Forming Technology, Inc., a Colorado corporation (the “Acquired U.S.
Company”) and the European Seller. On or before the Closing Date, Sellers will
operate the Business through the Acquired U.S. Company and a to-be-organized
Hungarian limited liability company (the “Acquired European Company”).

 

B.           U.S. Buyer wishes to purchase the Acquired U.S. Company, excluding
the Thixoforming Division, and U.S. Buyer wishes to purchase the Acquired
European Company. U.S. Seller wishes to transfer to U.S. Buyer all of its
interest in the Acquired U.S. Company, excluding the Thixoforming Division, and
the European Seller wishes to transfer all of its interest in the Acquired
European Company to the U.S. Buyer following the due transfer of all European
Assets and Transferred Employees by the European Seller to the Acquired European
Company and the concurrent assumption by the Acquired European Company of the
Assumed Liabilities.

 

C.           U.S. Buyer and U.S. Seller intend for U.S. Seller to transfer the
Thixoforming Assets and Thixoforming Liabilities to U.S. Seller, an Affiliate of
U.S. Seller, or a third party buyer of the Thixoforming Division before Closing.

 

D.           On or before the Closing, Sellers intend to transfer the Acquired
Operation (as defined below) to the Acquired European Company.

 

E.           Concurrent with the Closing, U.S. Buyer intends to effect the ARC
QMT Consolidation (as defined below).

 

F.           Prior to Closing the Acquired European Company shall become an
additional signatory to this Agreement.

 

G.           Each of U.S. Seller, European Seller, the Acquired U.S. Company,
Acquired European Company and U.S. Buyer are sometimes referred to herein as a
“Party” and, collectively, as the “Parties”.

 

The Parties agree as follows:

 

i

Execution Copy



ARTICLE 1

DEFINITIONS

 

For purposes of this Agreement:

 

“$” or “Dollars” means United States dollars.

 

“Accounting Standards” means the principles, policies, procedures, practices,
applications, methodologies and other elections consistent with the past
practices of Sellers over the course of the two (2) years immediately preceding
the Closing.

 

“Acquired Companies” means the Acquired European Company and Acquired U.S.
Company.

 

“Acquired Company Cash” means cash and cash equivalents (including marketable
securities and short-term investments) on hand in the Acquired Companies as of
the close of business on the day before the Closing Date.

 

“Acquired European Company” means a Hungarian limited liability company to be
formed by Sellers before the Closing Date.

 

“Acquired U.S. Company” means Advanced Forming Technology, Inc., a Colorado
corporation.

 

“Acquired Operation” means the operations of European Seller, including all
European Assets and Assumed Liabilities, but excluding the Excluded Assets and
Excluded Liabilities of European Seller.

 

“Acquired Operation Cash” means cash and cash equivalents (including marketable
securities and short-term investments) contributed to the Acquired Operation.

 

“Acquired U.S. Company Cash” means cash and cash equivalents (including
marketable securities and short-term investments) on hand in the Acquired U.S.
Company as of the close of business on the day before the Closing Date.

 

“Action” means any claim, action, suit, arbitration, inquiry, audit,
examination, proceeding, investigation or audit by or before any Governmental
Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” (including the terms “controlled by” and
“under common control with”), as applied to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of that Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“AFT Closing” has the meaning set forth in Section 2.3.

 

2

Execution Copy



“Agreement” is defined in the preamble.

 

“Arbitrator” is defined in Section 11.13.

 

“ARC” means ARC Wireless Solutions, Inc., a Utah corporation.

 

“ARC Financial Statements” is defined in Section 4.5(b).

 

“ARC Consolidation” means the ARC QMT Consolidation together with the
acquisition by ARC, through one or more special purpose holding companies and
acquisition subsidiaries, of the Acquired U.S. Company and the Acquired European
Company.

 

“ARC QMT Consolidation” means the acquisition by ARC, through one or more
special purpose holding companies and acquisition subsidiaries, of the Quadrant
Metals Technologies LLC, and its subsidiaries, FloMet LLC, Tekna Seal LLC,
General Flange and Forge LLC, and TubeFit LLC.

 

“ARC QMT Consolidation Closing” is defined in Section 2.3.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by the Person, including without limitation cash, cash
equivalents, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real estate, equipment, inventory, goods and
Intellectual Property.

 

“Assumed Liabilities” means all liabilities and obligations of European Seller
of any nature, known or unknown, contingent or absolute, accrued or otherwise
obligations of European Seller (other than Excluded Liabilities), including, but
not limited to (a) all accrued expenses and accounts payable of European Seller
relating to the Business other than the Excluded Liabilities and (b) all product
liability and product warranty obligations of European Seller.

 

“Business” means the business operated by the Acquired U.S. Company and, as of
the date of this Agreement, by the European Seller and, as of the Closing Date,
by the Acquired European Company with respect to the Acquired Operation,
excluding the Thixoforming Division.

 

“Business Combination” means with respect to any Person any (i) merger,
consolidation or combination to which such Person is a party, (ii) any sale,
issuance dividend, split or other disposition of any capital stock or other
equity interests (or any security or loan convertible into or exchangeable for
such capital stock or other equity interests) of such Person, (iii) any tender
offer (including without limitation a self- tender), exchange offer,
recapitalization, liquidation, dissolution or similar transaction, (iv) any
sale, dividend or other disposition of all or a material portion of the Assets
and Properties of such Person or (v) the entering into of any agreement or
understanding, or the granting of any rights or options, with respect to any of
the foregoing.

 

3

Execution Copy



“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New York
USA.

 

“Business Intellectual Property” means the Intellectual Property owned by each
of the Acquired U.S. Company and by Acquired European Company, as the case may
be.

 

“Business IP Agreements” means (a) licenses of Intellectual Property by the
Acquired U.S. Company or Acquired European Company to any Person, (b) licenses
of Intellectual Property by any Person to the Acquired U.S. Company or Acquired
European Company, (c) agreements between the Acquired U.S. Company or Acquired
European Company and any third party relating to the development or use of
Intellectual Property, and (d) consents, settlements, decrees, orders,
injunctions, judgments or rulings governing the use, validity or enforceability
of Business Intellectual Property.

 

“Buyer Fundamental Reps” is defined in Section 9.1(b).

 

“Buyer Indemnified Party” is defined in Section 9.2.

 

“Cash Component” is defined in Section 2.2.

 

“Cash Component Credit Amount” is defined in Section 2.2.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq. (1980), and any analogous foreign
or state Law(s) and regulations, in each case as amended through the Closing.

 

“Claims” means any and all administrative or judicial actions, suits, orders,
claims, Liens, notices, notices of violations, investigations, complaints,
requests for information, proceedings, or other communication (written or oral),
whether criminal or civil.

 

“Closing” is defined in Section 2.3.

 

“Closing Date” means the date of the Closing.

 

“Closing Date Purchase Price” is defined in Section 2.2.

 

“Closing Net Working Capital” means the combined Net Working Capital of the
Acquired Companies, excluding the Thixoforming Division, determined as of the
close of business on the day immediately before the Closing Date.

 

“Closing Net Working Capital Percentage” means the quotient, expressed as a
percentage, of the Closing Net Working Capital over the Net Sales. As an
example, if the Closing Net Working Capital is $5,000,000 and the Net Sales is
$10,000,000, the Closing Net Working Capital Percentage is 50%.

 

“Closing Statement” is defined in Section 2.4(a).

 

4

Execution Copy



“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, including the regulations and published interpretations thereunder, and
any similar state law.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Competition Law Filings” is defined in Section 5.8.

 

“Contract” means any agreement, lease, license, evidence of indebtedness,
mortgage, indenture, security agreement or other contract or other commitment
(whether written or oral).

 

“Convertible Note” means the convertible unsecured promissory note to be issued
by ARC to the U.S. Seller substantially in the form set forth on Exhibit A.

 

“Copyrights” means mask works, rights of publicity and privacy, and copyrights
in works of authorship of any type, including Software, registrations and
applications for registration thereof throughout the world, all rights therein
provided by international treaties and conventions, all moral and common law
rights thereto, and all other rights associated therewith.

 

“Disputed Amounts” is defined in Section 2.4(d).

 

“DOJ” is defined in Section 5.8.

 

“Employee Benefit Plan” is defined in Section 3.7(a).

 

“Environment” means all surface waters, ground waters, air and land, including
land surface and subsurface including fish, wild life and other natural
resource.

 

“Environmental Claims” means any Claims relating in any way to any Environmental
Law or any Environmental Permit, including any and all potential or actual
Claims by Governmental Authorities or any Person for investigation, enforcement,
cleanup, removal, response, remediation, damages, liability, loss contribution,
indemnification, cost recovery, compensation or injunctive relief, resulting
from: (a) an alleged violation of liability under any Environmental Law; (b) an
alleged injury to health, safety or the Environment; (c) the violation of any
Environmental Permit or condition thereof; or (d) the presence, release, use,
discharge, transport, spill, leak, movement, migration, or disposal of any
Hazardous Materials at any location, including but not limited to any off-site
location to which Hazardous Materials or materials containing Hazardous
Materials have been sent for handling, storage, treatment, or disposal.

 

5

Execution Copy



“Environmental Laws” means any and all federal, state, local, territorial,
provincial and foreign, civil and criminal laws, common law doctrine (including,
without limitation, negligence, nuisance, trespass, personal injury or property
damage), statutes, ordinances, orders, codes, rules, regulations, Environmental
Permits, policies, guidance documents, judgments, decrees, injunctions or
agreements with any Governmental Authority relating to the protection of health
and the Environment, or governing the handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling or release of Hazardous Materials, whether now existing or
subsequently amended or enacted, including REACH, EC Regulation 1907/2006,
CERCLA, 42 U.S.C. §9601 et seq. (1980); the Resource Conservation and Recovery
Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. §§ 6901 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42
U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.;
the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§ 301 et seq.; and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651 et seq., and any law or regulation in force in Hungary
concerning without limitation (i) the protection of human health, the work place
or the environment, or (ii) the generation, manufacture, transportation,
storage, treatment, use or disposal of chemicals or any other pollutants or
contaminants or industrial, radioactive, dangerous, toxic or hazardous
substances, organism, article or wastes (whether in solid, semi-solid or liquid
form or in the form of gas or vapor), and (iii) the application of technologies
or production of noise, oscillation, or radiation that may be detrimental to the
environment.

 

“Environmental Permits” means all permits, approvals, certifications, franchise
identification numbers, licenses, registrations and other authorizations
required under or issued pursuant to any applicable Environmental Law, including
all amendments thereto and conditions thereof.

 

“ERISA” means Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

 

“European Assets” means:

 

(a)          the Transferred Real Property;

 

(b)          the Transferred Employees; and

 

(c)          the Transferred Assets and Transferred Contracts, include each of
the following items, the ownership of which will transfer as contemplated by
this Agreement from the European Seller to the Acquired European Company:

 

i.            all machinery, equipment, furniture, fixtures, furnishings,
computer hardware and CIP assets, vehicles, tools, dies, molds, and parts and
similar property (including any of the foregoing purchased subject to any
conditional sales or title retention agreement in favor of any other Person);

 

ii.         all raw materials, work in process, finished goods, spare parts,
replacement and component parts, manufacturing supplies, and tooling;

 

iii.         all of the rights relating to the European Seller under contracts,
commitments, and other instruments entered into by European Seller in connection
with the Business;

 

iv.         all credits, prepaid expenses, deferred charges, advance payments,
security deposits, and prepaid items relating to the Transferred Employees and
Transferred Contracts;

 

6

Execution Copy



v.           all note and accounts receivable (including retentions) and all
notes, bonds, and other evidences of indebtedness of and rights to receive
payments from any Person, contingent or otherwise related to the Transferred
Contracts;

 

vi.         all Intellectual Property owned by European Seller;

 

vii.         all of the following (in any form or medium, except relating
exclusively to Excluded Assets or Excluded Liabilities): price lists, customer
lists, customer files, distribution lists, production data, purchasing
materials, manufacturing and quality control records and procedures, blueprints,
research and development files, data and laboratory books, open sales order
files, quotation logs and quote file history, proposals, databases, historical
account information, system design and operating manuals, drawings, instruction,
maintenance records, written quality assurance processes and procedures, and
standard operating procedures related to the Transferred Real Property,
Transferred Assets, Transferred Employees and Transferred Contracts;

 

viii.         to the extent their transfer is permitted by Law, all permits,
including all applications therefor;

 

ix.         all rights to causes of action, lawsuits, judgments, claims, and
demands of any nature available to or being pursued by European Seller relating
to the Transferred Real Property, Transferred Assets, Transferred Employees and
Transferred Contracts to the extent transferable under Hungarian Law or other
applicable Law other than those that relate to an Excluded Asset or Excluded
Liability;

 

x.         Acquired Operation Cash; and

 

xi.            All guarantees, warranties, indemnities, and similar rights with
respect to any Transferred Real Property, Transferred Asset or Transferred
Contract.

 

“European Purchase Price” is defined in Section 2.2.

 

“European Seller” is defined in the preamble.

 

“European Shares” means all of the equity interests in the Acquired European
Company.

 

“Exchange Act” is defined in Section 4.5(a).

 

“Excluded Assets” means:

 

(a)          European Seller’s corporate seal, minute books, charter documents
and corporate stock record books;

 

(b)          All rights of European Seller under any Intercompany Account;

 

(c)          All rights to repayments or refunds for any Taxes for any periods
or partial periods before the Closing Date;

 

7

Execution Copy



(d)          All rights and any claims of European Seller under this Agreement;
and

 

(e)          European Seller cash and cash equivalents (including marketable
securities and short-term investments) other than Acquired Operation Cash.

 

“Excluded Liabilities” means

 

(a)          All Liabilities and obligations for any Taxes of European Seller
for any periods or partial periods ending before the Closing Date;

 

(b)          All Liabilities or obligations of European Seller to any
Intercompany Account;

 

(c)          All Liabilities or obligations arising from or related to any of
the Excluded Assets; and

 

(d)          All Liabilities or obligations of European Seller under the
Transaction Agreements.

 

“FTC” is defined in Section 5.8.

 

“Governmental Authority” means any federal, national, state, provincial, local,
or similar United States or foreign government, governmental, regulatory or
administrative authority (including any Taxing authority), agency or commission
or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
consent decree, stipulation, determination or award entered by or with any
Governmental Authority.

 

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls (PCBs), hydrogen
3, and tritium (b) any other chemicals, materials or substances defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous wastes”, “restricted hazardous
wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or “pollutants”,
or words of similar import, under any applicable Environmental Law, (c) any
other chemical, material or substance which is regulated by any Environmental
Law or Governmental Authority and (d) a Hazardous Substance.

 

“Hazardous Substance” shall have such meaning as defined in 42 USC § 9601(14)
and as defined in any applicable state or local legislation or regulations.

 

“Historical Financial Statements” means the unaudited balance sheets of the
Acquired U.S. Company, excluding the Thixoforming Division, and the European
Seller as at March 28, 2010 and April 3, 2011 and income statements for the
fiscal years ending on those dated, in the forms attached as Exhibit B. The
April 3, 2011 statements are further defined as the “Most Recent Historical
Financial Statements.”

 

8

Execution Copy



“Income Taxes” means any corporate income, franchise, net profits, excess
profits or similar Taxes imposed or measured on the basis of gross or net
income.

 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Indemnified Party” means a Buyer Indemnified Party or a Seller Indemnified
Party, as the case may be.

 

“Indemnifying Party” means Sellers pursuant to Section 9.2 or Buyer pursuant to
Section 9.3, as the case may be.

 

“Independent Accountant” is defined in Section 2.4(d).

 

“Intellectual Property” means (a) Patents, (b) Trademarks, (c) Copyrights,
(d) Trade Secrets, and (e) Software.

 

“Intercompany Account” means, at any time, the obligations between the Acquired
U.S. Company, European Seller or Acquired European Company, on the one hand, and
Sellers and any Affiliate of Sellers (other than the Acquired U.S. Company,
European Seller or Acquired European Company), on the other hand.
Notwithstanding the foregoing, obligations of the Acquired European Company, on
the one hand, and SPS/Unbrako K.K., on the other hand, is not an Intercompany
Account.

 

“Intercompany Agreement” means, other than the Transaction Agreements, any
agreement, understanding, arrangement or course of dealing between the Acquired
U.S. Company, European Seller or Acquired European Company, on the one hand, and
Sellers and any Affiliate of Sellers (other than the Acquired U.S. Company,
European Seller or Acquired European Company), on the other hand.
Notwithstanding the foregoing, any agreement, understanding, arrangement or
course of dealing between the Acquired European Company, on the one hand, and
SPS/Unbrako K.K., on the other hand, is not an Intercompany Agreement.

 

“Inventories” means all inventory, merchandise, finished goods, work in process,
raw materials, supplies and other personal property maintained, held or stored
by or for the Acquired U.S. Company and Acquired European Company at the
Closing, and any prepaid deposits for any of the same.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of European Seller,” “Knowledge of Sellers” and “Knowledge of U.S.
Seller” including all similar uses of the concept, including “aware,” “known to”
and “knowledge of,” means at all relevant times before and as of Closing, the
actual knowledge, after reasonable inquiry, of any of the following individuals:
Kevin Schwindt, Lisa Dockins, and Melinda Topolcsik.

 

“Labour Code” means Act XXII of 1992 on the Hungarian Labour Code.

 

9

Execution Copy



“Law” means any domestic or foreign federal, or state statute, law, ordinance,
rule, regulation, Governmental Order, writ, injunction, directive, judgment,
decree, or other requirement applicable to any of the Parties, or any of the
Parties’ Assets and Properties, or applicable to any of the Parties under the
rules, regulations or policies of the NASDAQ stock market.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (including any Environmental
Law or Tax Law), Action or Governmental Order, and those arising under any
contract, agreement, arrangement, commitment or undertaking.

 

“Licensed Intellectual Property” means Intellectual Property licensed to the
Acquired U.S. Company or Acquired European Company pursuant to the Business IP
Agreements.

 

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sale Contract, title retention Contract or Contract committing to grant any of
the foregoing.

 

“Loss” is defined in Section 9.2.

 

“M & A Qualified Beneficiaries” is defined in Section 5.9(d).

 

“Material Adverse Effect” means any result, occurrence, condition, fact, change,
violation, event or effect that, individually or in the aggregate with any other
result, occurrence, condition, fact, change, violation, event or effect, has a
material adverse effect or impact on the assets, Liabilities, financial
condition, business, results of operations of the Business taken as a whole, or
on the ability of Sellers to complete the Closing pursuant to the terms hereof
or comply with their obligations hereunder, other than to the extent such
effects are due to, relate to or arise from: (a) any general economic, capital
market, financial, political or regulatory conditions, worldwide or in the
United States or Europe; (b) factors generally affecting the industry or markets
in which the Business operates or to which its products are sold; (c) an
outbreak, escalation or material worsening of hostilities, war, acts of
terrorism (including cyber terrorism), or other national or international
calamity, crisis or emergency (including natural disasters) or any governmental
or other response to any of the foregoing, in each case whether or not involving
the United States or Europe; (d) changes, or proposed changes, in Law or
interpretations or implementation thereof between the date hereof and the
Closing; (e) the transactions contemplated by this Agreement and the public
announcement thereof or any announcement pursuant to Section 5.7; (f) actions by
customers or suppliers; (g) loss of personnel, suppliers or customers; (h) the
delay or cancellation of orders for services and products; (i) the taking of any
action (or omitting to take action) to the extent required by any Transaction
Agreement or consented to in writing by either Buyer; (j) any event, change or
effect resulting from the identity of either Buyer or its Affiliates; (k) any
failure of the Business to meet financial projections (but not excluding any of
the reasons for or factors contributing to the failure); (l) any event, change
or effect resulting from the breach of any Transaction Agreement by either
Buyer; and (m) any matters disclosed in Sellers’ Disclosure Schedule or any
Update thereto; except, in the case of (a) through (b), as may have a material
disproportionate effect on the Business relative to other comparable companies
operating in the industry in which the Business operates.

 

10

Execution Copy



“Material Contracts” is defined in Section 3.10.

 

“Most Recent Historical Financial Statements” is defined under the defined term
“Historical Financial Statements.”

 

“Net Sales” means the aggregate of all revenue attributable to (i) sales,
leases, tooling sales, and all other revenues derived by the Acquired U.S.
Company, but excluding revenues attributable to the Thixoforming Division; (ii)
European Seller and (iii) the Acquired European Company, in each case, for the
12 month period immediately prior to the Closing Date, net of discounts,
returns, freight and other ordinary course of business allowances determined in
accordance with the Accounting Standards. For example, Net Sales for the fiscal
year ended April 3, 2011, was $25,291,305.

 

“Net Working Capital” means the aggregate dollar amount of trade accounts
receivable, Acquired Company Cash, total inventory, total CIP and prepaid
expenses minus the aggregate dollar amount of trade accounts payable, accrued
liabilities, and customer deposits as determined in accordance with the
Accounting Standards, excluding in each case amounts related to the Thixoforming
Division. For example, Net Working Capital, excluding Acquired Company Cash, for
the fiscal year ended April 3, 2011, was $6,037,495. For purposes of clarity,
Net Working Capital shall exclude any and all Taxes which are accrued, deferred,
due or payable by any Seller or the Acquired European Company prior to Closing.

 

“Note Adjustment” is defined in Section 9.8.

 

“Parties” is defined in the preamble.

 

“Patents” means United States, foreign and international patents, patent
applications and statutory invention registrations, including reissues,
divisions, continuations, continuations-in-part, extensions and reexaminations
thereof, and all rights therein provided by international treaties and
conventions.

 

“Permitted Liens” means (a) minor imperfections of title that do not materially
detract from the value or impair the use of any asset; (b) liens for Taxes,
assessments, and other governmental charges or levies not yet due and payable or
delinquent or which are being contested in good faith by appropriate action and
as to which adequate reserves have been established in accordance with the
Accounting Standards; (c) statutory liens of mechanics, materialmen,
warehousemen or carriers, and similar liens arising by operation of Law in the
ordinary course of business for sums not yet due or being contested in good
faith and as to which adequate reserves have been established in accordance with
the Accounting Standards; and (d) applicable zoning laws and ordinances and
municipal regulations and rights reserved to or vested in any Governmental
Authority to control or regulate real property and realty rights.

 

“Person” means any individual, partnership, firm, joint stock corporation,
limited liability company, association, trust, unincorporated organization or
other entity.

 

“Post-Closing Adjustment” is defined in Section 2.4(a).

 

11

Execution Copy

 “Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of any Straddle Period from and after the day immediately
following the Closing Date.

 

“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and that portion of any Straddle Period through the Closing Date.

 

“Product Liability Claim” means a Claim made by a third-party alleging injury to
person or property as a result of a product defect, malfunction, design defect,
product failure or similar failure.

 

“Purchase Price” means, collectively, the U.S. Purchase Price and the European
Purchase Price, plus or minus the Post-Closing Adjustment.

 

“REACH” means EC Regulation 1907/2006 concerning the Registration, Evaluation,
Authorization and Restriction of Chemicals.

 

“Resolution Period” is defined in Section 2.4(c).

 

“Review Period” is defined in Section 2.4(b).

 

“Seller Fundamental Reps” is defined in Section 9.1(a).

 

“Seller Indemnified Party” is defined in Section 9.3.

 

“Sellers” is defined in the preamble.

 

“SEC” is defined in Section 4.5(a).

 

“SEC Documents” is defined in Section 4.5(a).

 

“Services Agreement” is defined in Section 5.2.

 

“Shares” means U.S. Shares and European Shares.

 

“Software” means computer software, programs and databases in any form,
including Internet web sites, web content and links, source code, object code,
operating systems and specifications, data, databases, database management code,
utilities, graphical user interfaces, menus, images, icons, forms, methods of
processing, software engines, platforms and data formats, all versions, updates,
corrections, enhancements and modifications thereof, and all related
documentation, developer notes, comments and annotations.

 

“Straddle Period” means any Tax Period beginning on or before the Closing Date
and ending after the Closing Date.

 

“Statement of Objections” is defined in Section 2.4(c).

 

12

Execution Copy



“Subsidiary” means any Person that directly or indirectly, beneficially owns
more than twenty-five percent (25%) of either the equity interests in, or the
voting control of, another Person.

 

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
Liabilities, impositions or other assessments in the nature of a tax (together
with any and all interest, penalties and additions thereto) imposed by any
Governmental Authority, including, without limitation, income, estimated income,
alternative minimum, gross receipts, profits, excise, real or personal property,
environmental, sales, use, value-added, ad valorem, withholding, social
security, retirement, employment, unemployment, workers’ compensation,
occupation, service, license, net worth, capital stock, payroll, franchise,
gains, stamp, transfer and recording taxes, and any of the foregoing arising
with respect to any transfer pricing.

 

“Tax Period” means any period prescribed by any Governmental Authority for which
a Tax Return is required to be filed or a Tax is required to be paid.

 

“Tax Return” means any report, return, information return, claim for refund,
election, estimated Tax filing or payment, request for extension, document,
declaration, statement or certification filed with or submitted to, or required
to be filed with or submitted to, any Governmental Authority with respect to any
Tax, including all attachments thereto and amendments thereof.

 

“Third Party Claim” is defined in Section 9.5(b).

 

“Thixoforming Assets” means all right, title and interest in and to the
following tangible and intangible assets of U.S. Seller exclusively related to
the Thixoforming Division:

 

(a)          All raw materials, work-in-process and finished goods exclusively
related to the Thixoforming Division, and supplies and other inventory of U.S.
Seller exclusively related to the Thixoforming Division including, without
limitation, spare parts, tools and supplies, whether or not recorded in the U.S.
Seller’s inventory records, and the shelves and shelving on which U.S. Seller
now stores the inventory;

 

(b)          The machinery, equipment, tooling, dies and fixtures exclusively
related to the Thixoforming Division and not included in inventory described in
(a), above;

 

(c)          All rights of U.S. Seller, whether now existing or hereafter
arising, against manufacturers, vendors or subcontractors with respect to any of
the inventory described in (a), above, or fixed assets described in (b), above,
or any part thereof, including, without limitation, all product warranties
thereon and all rights, including any accounts receivable;

 

(d)          Copies of all price lists, customer and vendor lists, historical
sales data and other accounting and Thixoforming Division records, files and
data exclusively relating to the Thixoforming Division;

 

(e)          All of U.S. Seller’s rights under all agreements exclusively
related to the Thixoforming Division, including any accounts receivable;

 

13

Execution Copy



(f)          All customer orders to purchase products of the Thixoforming
Division and all deposits and other payments relating thereto;

 

(g)          All rights to the name “Thixoforming”, all goodwill related to the
foregoing, and an exclusive license to use the mark “AFT-Thixoforming”;

 

(h)          all patents, patent applications, specifications, processes,
know-how, blueprints, drawings, designs, patterns, copyrights, copyright
applications, formulae, inventions, technology, trade secrets, proprietary
information and other information and documents, in each case exclusively
relating to or exclusively used in connection with the development, manufacture,
distribution or sale of any products of the Thixoforming Division or the
Thixoforming Division; and

 

(i)          the Thixoforming Division building and related real property as
described in detail on Schedule 1.

 

“Thixoforming Division” means the Acquired U.S. Company’s business of
manufacturing, fabricating, producing, marketing, distributing, and selling
magnesium alloy components.

 

“Thixoforming Easements” is defined in Section 2.8.

 

“Thixoforming Liabilities” means all Liabilities and obligations of the Acquired
U.S. Company exclusively related to the Thixoforming Division of any nature,
known or unknown, contingent or absolute, accrued or otherwise, including, but
not limited to (a) all accrued expenses and accounts payable of the Acquired
U.S. Company exclusively related to the Thixoforming Division, (b) all tax and
environmental liability exclusively related to the Thixoforming Division, and
(c) all product liability and product warranty obligations of the Acquired U.S.
Company exclusively related to the Thixoforming Division.

 

“Trade Secrets” means trade secrets, know-how and other confidential or
proprietary technical, business and other information, including manufacturing,
engineering and production processes and techniques, research and development
information, technology, drawings, specifications, designs, plans, proposals,
methodologies, technical data, financial, marketing and business data, pricing
and cost information, business and marketing plans, industrial models, customer
and supplier lists and information, and all rights in any jurisdiction to limit
the use or disclosure thereof.

 

“Trademarks” means United States, foreign and international service marks,
service names, brand names, business and product names, trade dress, logos,
trade names, corporate names, URL addresses, domain names and symbols, slogans
and other indicia of source or origin, including the goodwill of the business
symbolized thereby or associated therewith, common law rights thereto,
registrations and applications for registration thereof throughout the world,
all rights therein provided by international treaties and conventions, and all
other rights associated therewith.

 

“Transaction Agreements” means this Agreement and the Convertible Note.

 

14

Execution Copy



“Transfer Taxes” means any and all transfer, documentary, sales, use, stamp,
registration, value added, recording, escrow and other similar Taxes incurred in
connection with the transactions contemplated by the Transaction Agreements
(including recording and escrow fees and any real property or leasehold interest
transfer or gains tax and any similar Tax).

 

“Transferred Assets” means (i) all the fixed assets and current assets listed in
Schedule 2(a), as may be updated by mutual agreement of the Parties (not to be
unreasonably withheld) on or before the Closing Date to take into account new
and terminated customers and customers who do not consent to the assignment and
transfer and (ii) all other fixed assets and current assets mutually agreed by
the Sellers and U.S. Buyer.

 

“Transferred Contracts” means (i) all the customer and supplier contracts listed
in Schedule 2(b), as may be updated by mutual agreement of the Parties (not to
be unreasonably withheld) on or before the Closing Date to take into account new
and terminated customers and customers who do not consent to the assignment and
transfer and (ii) all other customer and supplier contracts mutually agreed by
the Sellers and U.S. Buyer.

 

“Transferred Employees” means the employees listed in Schedule 2(c), as may be
updated by mutual agreement of the Parties (not to be unreasonably withheld) on
or before the Closing Date to take into account new and terminated employees and
employees who do not consent to the assignment and transfer.

 

“Transferred Real Property” means the real property listed on Schedule 2(d).

 

“Treasury Regulation” means the Treasury Regulation promulgated under the Code
by the United States Department of Treasury.

 

“Update” is defined in Section 5.10.

 

“U.S. Purchase Price” is defined in Section 2.2.

 

“U.S. Seller” is defined in the preamble.

 

“U.S. Seller Easements” is defined in Section 2.8.

 

“U.S. Shares” means all of the shares of capital stock of the Acquired U.S.
Company.

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.1.          Purchase and Sale.

 

(a)          Upon the terms and subject to the conditions of this Agreement, at
the Closing, U.S. Seller shall sell, assign, transfer, convey and deliver to
U.S. Buyer, the U.S. Shares free and clear of any encumbrance, and U.S. Buyer
shall purchase the U.S. Shares from U.S. Seller.

 

15

Execution Copy



(b)          Upon the terms and subject to the conditions of this Agreement, at
the Closing, European Seller shall sell, assign, transfer, convey and deliver to
U.S. Buyer or its assignee, the European Shares free and clear of any
encumbrance, and U.S. Buyer or its assignee shall purchase the European Shares
from European Seller.

 

Section 2.2.          Closing Date Purchase Price. The aggregate purchase price
payable at Closing is $43,000,000 (the “Closing Date Purchase Price”). Of the
Closing Date Purchase Price, (a) the price attributable to the purchase of the
European Shares (the “European Purchase Price”) will be equal to the market
value of the European Assets and Assumed Liabilities, with the understanding
that the market value is equal to the net book value, except with respect to the
real property, in which market value is equal to the net book value less
$800,000 and (b) the remainder is attributable to the purchase of the U.S.
Shares (the “U.S Purchase Price”); provided the U.S. Purchase Price must be at
least $17.2 million ($16 million of goodwill and $1.2 million in machinery and
equipment book value). $25,400,000 of the Closing Date Purchase Price is payable
in cash (the “Cash Component”) at the Closing to an account designated by
Sellers in writing not less than three (3) Business Days before the Closing and
$17,600,000 is payable to U.S. Seller by delivery of the duly executed
Convertible Note. The Cash Component is first attributable to the purchase of
the European Shares, and any remainder is attributable to the U.S. Shares. The
Parties acknowledge and agree that U.S. Buyer shall be credited dollar for
dollar as part of the Cash Component of the aggregates amounts (a) equal to
lower of (i) fifty percent (50%) of the insurance premium for the insurance
policy described in Section 5.13 or (ii) $100,000, provided that U.S. Buyer
provides the U.S. Seller with evidence of the purchase of the premium prior to
Closing; and (b) fifty percent (50%) of the total amount of all Transfer Taxes
described in Section 7.3, the amount of Transfer Taxes owing to be mutually
confirmed by the Parties before Closing (the “Cash Component Credit Amount”).
The Parties acknowledge and agree that the Cash Component Credit Amount shall be
deemed to constitute payment and satisfaction by Buyer of such portion of the
Cash Component in amount equal to the Cash Component Credit Amount. The Parties
acknowledge and agree that the principal amount of the Convertible Note may be
adjusted in accordance with Section 9.8.

 

Section 2.3.          Closing. Subject to the terms and conditions of this
Agreement, the sale and purchase of the Shares contemplated by this Agreement,
shall take place at a closing (the “ AFT Closing”) to be held at the offices of
Stoel Rives LLP, 900 SW Fifth Avenue, Portland, Oregon at 10:00 a.m., Pacific
time, which shall occur substantially simultaneously with the closing of the ARC
QMT Consolidation (the “ARC QMT Consolidation Closing” and referred together
with the AFT Closing, as the “Closing”) at the offices of Wuersch & Gering LLP,
100 Wall Street, New York, NY at 1:00 p.m. Eastern time, on the third Business
Day after the date on which the last of the conditions set forth in ARTICLE 8
are fulfilled or waived (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) in accordance with this Agreement, or at such other place or at such
other time or on such other date as the Parties may mutually agree upon in
writing. The Closing is deemed to have occurred at 12:01 a.m. Portland time on
the Closing Date.

 

16

Execution Copy



Section 2.4.          Post-Closing Purchase Price Adjustment.

 

(a)          Preparation of Closing Statement. Within 45 days after the Closing
Date, U.S. Buyer shall prepare in accordance with the Accounting Standards and
deliver to U.S. Seller a statement (the “Closing Statement”) setting forth U.S.
Buyer’s calculation of Closing Net Working Capital, Net Sales, Closing Net
Working Capital Percentage, and Post-Closing Adjustment. The “Post-Closing
Adjustment” is an amount equal to the product of (x) Closing Net Working Capital
Percentage less 25.0% and (y) Net Sales. If the Post-Closing Adjustment is a
positive number, U.S. Buyer shall pay to U.S. Seller an amount equal to the
Post-Closing Adjustment in accordance with Section 2.4(g). If the Post-Closing
Adjustment is a negative number, U.S. Seller shall pay to U.S. Buyer an amount
equal to the Post-Closing Adjustment in accordance with Section 2.4(g).

 

(b)          Examination. U.S. Seller shall have 45 days after receipt of the
Closing Statement (the “Review Period”) to review the Closing Statement.

 

(c)          Objection. On or before the last day of the Review Period, U.S.
Seller may object to U.S. Buyer’s determination of Closing Net Working Capital,
Net Sales, Closing Net Working Capital Percentage, and Post-Closing Adjustment
by delivering to U.S. Buyer a written statement setting forth U.S. Seller’s
objections in reasonable detail, indicating each disputed item or amount and the
basis for U.S. Seller’s disagreement (the “Statement of Objections”). If U.S.
Seller fails to deliver the Statement of Objections before the expiration of the
Review Period, the Closing Net Working Capital, Net Sales, Closing Net Working
Capital Percentage, and Post-Closing Adjustment reflected in the Closing
Statement are deemed accepted by U.S. Seller. If U.S. Seller delivers a
Statement of Objections before the expiration of the Review Period, U.S. Seller
and U.S. Buyer shall negotiate in good faith to resolve such objections within
30 days after the delivery of the Statement of Objections (the “Resolution
Period”). If the objections are resolved within the Resolution Period, the
Closing Net Working Capital, Net Sales, Closing Net Working Capital Percentage,
and Post-Closing Adjustment, with changes agreed in writing by U.S. Seller and
U.S. Buyer, will be final and binding.

 

(d)          Resolution of Disputes. If U.S. Buyer and U.S. Seller fail to reach
an agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period, then U.S. Buyer and U.S.
Seller shall submit any amounts remaining in dispute (“Disputed Amounts”) for
resolution to an impartial nationally recognized firm of independent certified
public accountants other than U.S. Buyer’s or U.S. Seller’s accountants (the
“Independent Accountant”). The Independent Account will act as an expert subject
to the terms of this Section 2.4 and not an arbitrator, and shall resolve the
Disputed Amounts only and make any adjustments to the Closing Net Working
Capital, Net Sales, Closing Net Working Capital Percentage, and Post-Closing
Adjustment in accordance with the Accounting Standards. The U.S. Buyer and U.S.
Seller agree that all adjustments shall be made without regard to materiality.
The Independent Accountant shall only decide the specific items under dispute by
U.S. Buyer and U.S. Seller and their decision for each Disputed Amount must be
within the range of values assigned to each item in the Closing Net Working
Capital, Net Sales, and Closing Net Working Capital Percentage set forth in the
Closing Statement and the Statement of Objections, respectively.

 

17

Execution Copy



(e)          Fees of the Independent Accountants. U.S. Buyer shall pay a portion
of the fees and expenses of the Independent Accountant equal to 100% multiplied
by a fraction, the numerator of which is the amount of Disputed Amounts
submitted to the Independent Accountant that are resolved in favor of U.S.
Sellers (i.e., the difference between the Independent Accountant’s determination
and Buyer’s determination) and the denominator of which is the total amount of
Disputed Amounts submitted to the Independent Accountant (i.e., the sum total by
which U.S. Seller’s determination and U.S. Buyer’s determination differ from the
determination of the Independent Accountant). U.S. Seller shall pay that portion
of the fees and expenses of the Independent Accountant that U.S. Buyer is not
required to pay hereunder.

 

(f)          Determination by Independent Accountant. The Independent Accountant
shall make a determination as soon as practicable within 30 days (or such other
time as U.S. Buyer and U.S. Seller shall agree in writing) after its engagement.
The Independent Accountant’s resolution of the Disputed Amounts and adjustments
to the Closing Net Working Capital, Net Sales, Closing Net Working Capital
Percentage, and Post-Closing Adjustment is conclusive and binding upon the
Parties.

 

(g)          Payments of Post-Closing Adjustment. Except as otherwise provided
in this Agreement, any payment of the Post-Closing Adjustment, together with
interest calculated as set forth below, is due (i) within three (3) Business
Days of acceptance of the Closing Statement or (ii) if there are Disputed
Amounts, then within three (3) Business Days of the resolution of the Disputed
Amounts by the Independent Accountant. The Post-Closing Adjustment must be paid
by wire transfer of immediately available funds to the account directed by U.S.
Buyer or U.S. Seller, as the case may be. The amount of any Post-Closing
Adjustment bears interest from and including the Closing Date to, but excluding,
the date of payment at a rate per year equal to the rate of interest published
by the Wall Street Journal as the “prime rate” at large U.S. money center banks.
Interest must be calculated daily on the basis of a 365 day year and the actual
number of days elapsed, compounded daily.

 

Section 2.5.          Allocation of Purchase Price; Section 338(h)(10) Election.

 

(a)          U.S. Seller and U.S. Buyer shall each make an election under
Section 338(h)(10) of the Code with respect to the sale of the Shares. The U.S.
Purchase Price, as determined for all applicable Tax purposes, shall be
allocated among the assets of the Acquired U.S. Company deemed to be sold as a
result of the Section 338(h)(10) election consistent with the principles set
forth on the Allocation Schedule attached as Schedule 2.5. The allocation
described above shall be adjusted, as mutually agreed by the U.S. Buyer and
Sellers to reflect the Post-Closing Adjustment, the additional consideration
paid pursuant to Section 2.5(a), any other adjustments under this Agreement, and
to quantify any items in a manner that is consistent with the Closing Statement.

 

(b)          Each of the Parties agrees (i) to report, and to cause their
respective Affiliates to report, the federal, state, local, foreign and other
Tax consequences of the purchase and sale contemplated hereby, including the
filing of Internal Revenue Service Form 8594, in a manner consistent with the
allocation of the Purchase Price between the U.S. Purchase Price and the
European Purchase Price, as specified in Section 2.2, and with the allocation of
the European Purchase Price and U.S. Purchase Price in accordance with this
Section 2.5, and (ii) not to take any position inconsistent therewith in any Tax
Return, refund claim, litigation, or otherwise, unless otherwise required by
applicable Law.

 

18

Execution Copy

 Section 2.6.          ARC Consolidation. Concurrent with the Closing, U.S.
Buyer shall cause ARC, U.S. Buyer, and any ARC Affiliates to take any and all
actions which are necessary or advisable to effect the ARC Consolidation.
Sellers shall promptly execute and deliver to the U.S. Buyer, at the sole cost
and expense of the U.S. Buyer, any and all documents, certificates or
instruments in addition to the Transaction Agreements that are reasonably
requested by the U.S. Buyer pursuant to any and all requirements of Law which
are necessary for purposes of accomplishing the effectiveness of the ARC
Consolidation at Closing; provided, however, that the U.S. Buyer will not be
responsible for any attorney fees of the Sellers pursuant to any obligations of
Sellers under this Section 2.6.

 

Section 2.7.          Settlement of Intercompany Accounts. Before the Closing,
Sellers shall cause the Acquired Companies to settle all Intercompany Accounts.

 

Section 2.8.          Transfer of Thixoforming Assets; Assumption of
Thixoforming Liabilities; Easements. Prior to the Closing, U.S. Seller shall
cause the Acquired U.S. Company to transfer the Thixoforming Assets to U.S.
Seller, an Affiliate of U.S. Seller, or a third party buyer of the Thixoforming
Division, and to grant easements, rights and/or licenses in favor of the
Thixoforming Division on the real property retained by the Acquired U.S.
Company, including related to common access, utilities, use of the Acquired U.S.
Company’s loading dock, and drainage, which easements, rights and/or licenses
will be recorded on the affected parcels (collectively, the “Thixoforming
Easements”). The recipient of the Thixoforming Assets shall assume the
Thixoforming Liabilities. Prior to Closing, the Acquired U.S. Company shall
reserve (or the Thixoforming Division will grant the Acquired U.S. Company),
certain easements, rights and/or license related to access to certain common
access, utilities, hydrogen and argon storage tanks (the “U.S. Company
Easements”). If there are any expenses, costs or fees related to the
establishment and recording of the Thixoforming Easements and U.S. Company
Easements, these expenses, costs or fees will be borne equally by the U.S.
Seller and U.S. Buyer. Costs of ongoing maintenance and repair of (a) shared
facilities under the Thixoforming Easements and U.S. Company Easements (and
costs of for irrigation water and electric power provided to the common
parking/access lighting and landscape irrigation system(s)) and the cost of
argon gas from the argon tank currently on the Thixoforming Division real
property and serving both the Thixoforming Division real property and the
Acquired U.S. Company property generally shall be borne in proportion to the
parties’ respective usage, (b) of the dock, and common lighting, irrigation and
drainage facilities (subject to (c) and (e), below) on the Acquired U.S. Company
property  and the liquefied gas tanks serving the Acquired U.S. Company property
located on the Thixoforming Division real property shall be borne by the
Acquired U.S. Company, (c) of facilities solely serving one or the other parcel
shall be solely borne by the owner of that parcel, (d)  of the common lighting
and irrigation facilities (subject to (c), above, and (e), below) (i) on the
Thixoforming Division real property shall be borne by the owner of the
Thixoforming Division real property and (ii) on the Acquired U.S. Company
property shall be borne by the Acquired U.S. Company, and (e) in all cases with
each party responsible to repair extraordinary damage to the easement area(s)
and facilities caused by such party.

 

19

Execution Copy



Section 2.9.          Transfer of the European Assets and Assumption of Assumed
Liabilities. Prior to the Closing, the European Seller shall organize the
Acquired European Company as its wholly owned subsidiary and contribute or
transfer the European Assets to the Acquired European Company, and shall cause
the Acquired European Company to assume the Assumed Liabilities.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF SELLERS

 

Sellers represent and warrant with respect to the Acquired Companies to U.S.
Buyer that, except as set forth in Sellers’ Disclosure Schedule:

 

Section 3.1.          Existence; Authority.

 

(a)          U.S. Seller is a corporation duly organized and validly existing
under the Laws of the state of Oregon. U.S. Seller has full corporate power and
authority, as applicable, to enter into this Agreement and to carry out its
respective terms. U.S. Seller has taken all corporate action necessary to
authorize the execution, delivery, and performance of this Agreement. U.S.
Seller is not in default under, or in violation of, any provision of its
articles of incorporation or bylaws. This Agreement has been duly and validly
executed and delivered by U.S. Seller. This Agreement is binding upon and
enforceable against U.S. Seller in accordance with its terms, except as
enforceability may be limited or affected by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, or other Laws of general application
relating to or affecting creditors’ rights and remedies generally and (ii) rules
of Law governing specific performance, injunctive relief, or other equitable
remedies. The execution and delivery by U.S. Seller of this Agreement, the
performance by U.S. Seller of its obligations hereunder and the consummation of
the transactions contemplated hereby does not and will not conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
the articles of incorporation or bylaws of the Acquired U.S. Company.

 

(b)          The Acquired U.S. Company is a corporation duly organized and
validly existing under the Laws of the state of Colorado. The Acquired U.S.
Company is not in default under, or in violation of, any provision of its
articles of incorporation or bylaws. The Acquired U.S. Company is duly qualified
or licensed to do business as a foreign corporation in each jurisdiction in
which it owns or leases real property and each other jurisdiction in which the
conduct of its business requires such qualification. The Acquired U.S. Company
has all necessary corporate power and authority to own, lease, and operate its
Assets and Properties and to carry on its business as now conducted. The
Acquired U.S. Company has not, and has never had, any Subsidiaries, and holds no
equity, partnership, limited liability company, joint venture or other interest
in any Person.

 

20

Execution Copy

 (c)          European Seller is a Hungarian limited liability company. European
Seller is not in default under, or in violation of, any provision of its
organizational charter. European Seller is registered in the Hungarian trade
registry. European Seller has full corporate power and authority to enter into
the Transaction Agreements to which it is a party and to carry out their
respective terms. European Seller has taken all corporate action necessary to
authorize the execution, delivery, and performance of this Agreement. This
Agreement has been duly and validly executed and delivered by European Seller.
This Agreement is binding upon and enforceable against European Seller in
accordance with its terms, except as enforceability may be limited or affected
by (i) applicable bankruptcy, insolvency, reorganization, moratorium, or other
Laws of general application relating to or affecting creditors’ rights and
remedies generally and (ii) rules of Law governing specific performance,
injunctive relief, or other equitable remedies. The execution and delivery by
European Seller of the Transaction Agreements, the performance by European
Seller of its obligations under the Transaction Agreements and the consummation
of the transactions contemplated thereby does not and will not conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
the charter documents of the European Seller.

 

(d)          As of the Closing Date, the Acquired European Company will be a
Hungarian limited liability company. Except as contemplated by this Agreement,
as of the Closing Date, the Acquired European Company will be registered in the
Hungarian trade registry and will be duly qualified or licensed to own or lease
the real property used in its business. Except as contemplated by this
Agreement, as of the Closing Date, the Acquired European Company will have all
necessary corporate power and authority to own, lease, and operate its Assets
and Properties and to carry on the business of the Acquired European Company as
conducted with respect to the Acquired Operation. Between the date of its
organization and the Closing Date, the Acquired European Company will not have
any Subsidiaries, and will not hold any equity, partnership, limited liability
company, joint venture or other interest in any Person.

 

Section 3.2.          Capitalization. Subject to the organization of the
Acquired European Company, Sellers have (a) the entire right, title, and
interest in and to the Shares, and (b) full right, power, capacity, and
authority to validly sell, assign, convey, and transfer the Shares to U.S.
Buyer. If and when transferred to U.S. Buyer as provided in this Agreement, the
Shares will be transferred free and clear of all liens, encumbrances, or claims
of others. Sellers have not granted or agreed to grant to any other Person a
right, whether absolute or contingent, to purchase or acquire any of the Shares,
and no Person (other than U.S. Buyer) has any such right.

 

Section 3.3.          No Adverse Consequences. The execution, delivery, and
performance of this Agreement by Sellers (a)  does not require Sellers or the
Acquired Companies (i) to obtain the consent, approval, or authorization of any
Governmental Authority having jurisdiction over Sellers other than such filings
as may be required under any Competition Law, reports under the Securities
Exchange Act of 1934, as amended, filings with the New York Stock Exchange,
filings required to organize the Acquired European Company and transfer the
European Assets and Assumed Liabilities contemplated by this Agreement, and
consents, approvals, or authorization not required to be obtained until after
Closing or to the extent applicable in the course of the transfer of the
European Assets and assumption of Assumed Liabilities pursuant to Section 2.9
above or (ii) to submit or file of any notice, report, or other filing with any
Governmental Authority having jurisdiction over Sellers other than such filings
as may be required under any Competition Law, reports under the Securities
Exchange Act of 1934, as amended, filings with the New York Stock Exchange,
filings required to organize the Acquired European Company and transfer the
European Assets and Assumed Liabilities contemplated by this Agreement, and
filings not required to be made until after Closing or to the extent applicable
in the course of the transfer of the European Assets and assumption of Assumed
Liabilities pursuant to Section 2.9 above; (b) will not violate any Law,
judgment, order, injunction, decree, or ruling of any Governmental Authority
applicable to Sellers; and (c) will not, either alone or with the giving of
notice or the passage of time or both, conflict with, constitute grounds for
termination of, or result in a material breach of the terms, conditions or
provisions of, or constitute a material default under any Material Contract or
permit.

 

21

Execution Copy

 Section 3.4.          Litigation. There is no litigation, proceeding, or
investigation pending or, to Knowledge of Sellers, threatened, against Sellers
or the Acquired Companies with respect to the Business.

 

Section 3.5.          Compliance with Laws. Each Seller is in material
compliance with all Laws as in effect on the date of this Agreement applicable
to the conduct of the Business, or applicable to its employees employed in the
Business.

 

Section 3.6.          Labor Matters.

 

(a)          The Acquired U.S. Company is not a party, or otherwise subject, to
any labor or collective bargaining agreement and there are no labor unions or
other organizations representing, purporting to represent or, to Knowledge of
U.S. Seller, attempting to represent any employees of the Acquired U.S. Company.
There is no representation petition respecting the employees of the Acquired
U.S. Company pending before any Governmental Authority or, to Knowledge of U.S.
Seller, threatened to be brought or filed.

 

(b)          The European Seller is not, and, at the Closing Date, the Acquired
European Company will not be, a party, or otherwise subject to as the operator
or successor of the Acquired Operation any labor or collective bargaining
agreement and other than a works council, there are no labor unions or other
organizations representing, purporting to represent or, to Knowledge of European
Seller, attempting to represent any employees of European Seller or the Acquired
European Company. There is no representation petition respecting the employees
of European Seller or Acquired European Company pending before any Governmental
Authority or, to Knowledge of European Seller, threatened to be brought or
filed.

 

Section 3.7.          Employee Benefits; Employees.

 

(a)          The Sellers’ Disclosure Schedule lists all pension, retirement,
profit sharing, deferred compensation, bonus, commission, incentive, stock
option, restricted stock, life insurance, health and disability insurance,
hospitalization, self-insured health plans, severance pay plans and all other
employee benefit plans or arrangements established or maintained by European
Seller and the Acquired Companies, including, without limitation, any and all
such plans within the scope of ERISA (each, an “Employee Benefit Plan” and
collectively, the “Employee Benefit Plans”).

 

(b)          With respect to each Employee Benefit Plan, Sellers have made
available prior to the Closing Date a correct and complete copy (or, to the
extent no such copy exists, an accurate description) thereof and, to the extent
applicable, (i) the most recent copies of all documents constituting or
embodying such Employee Benefit Plans, (ii) the most recent favorable IRS
determination or opinion letter, if applicable, (iii) the most recent summary
plan description, and (iv) the most recent Form 5500 and attached schedules, if
applicable.

 

22

Execution Copy

 (c)          Each Employee Benefit Plan has been administered in all material
respects in accordance with its terms and applicable Law (including under ERISA
and the Code, as applicable), except as would not reasonably be expected to
result in material liability to the Acquired Companies. No suit, administrative
proceeding, action or other litigation has been brought or threatened against or
with respect to any such Employee Benefit Plan, including any audit or inquiry
by the IRS or United States Department of Labor.

 

(d)          None of the Acquired Companies or European Seller participates in,
and has not withdrawn from participation in, a “multiemployer plan” as defined
in ERISA section 37A, any “multiple-employer welfare arrangement” as defined in
ERISA section 40A, or any employee pension benefit plans (within the meaning of
ERISA section 3(2)) maintained by multiple employers that are not members of the
same controlled group of entities. Except as set forth in the Sellers’
Disclosure Schedule, none of the Employee Benefit Plans is a defined benefit
pension plan subject to Title IV of ERISA.

 

(e)          With respect to each Employee Benefit Plan, neither the Sellers nor
any of their relevant Affiliates is currently liable for any material Taxes
arising under Section 4971, 4972, 4975, 4979, 4980 or 4980B of the Code, and no
fact or event exists that would give rise to any such material liability for
Taxes. Neither Sellers nor any of their relevant Affiliates has incurred any
material liability under or arising out of Title IV of ERISA that has not been
satisfied in full (other than any liability for premiums to the Pension Benefit
Guaranty Corporation arising in the ordinary course), and no fact or event
exists that would reasonably be expected to result in such a liability.

 

(f)          Sellers have not incurred any material liability in respect of
post-employment health, medical or life insurance benefits for any current or
former employee of the Acquired Companies, except as may be required under COBRA
or similar Laws and at the expense of the current or former employee.

 

(g)          Sellers provided U.S. Buyer with a complete and accurate list of
all employees and sales persons currently employed or engaged by the Acquired
U.S. Company (other than employees of the Thixoforming Division) and European
Seller, together with the position held by each person, the amount of the annual
compensation (separating base salary and other forms of compensation) of each
person and all employee credit for unused vacation time and other paid time off
that has been accrued through the date of this Agreement. The Acquired U.S.
Company and European Seller have paid in full to those employees all wages,
commissions, bonuses and other compensation for all services performed by them
through the date of this Agreement (other than accrued paid time off as set
forth in the Most Recent Historical Financial Statements and as accrued in the
ordinary course of business since that date of those statements and amounts
accrued since the end of the last pay period) and each of the Acquired U.S.
Company and European Seller is not subject to any claim for non-payment or
non-performance of any of the foregoing.

 



23

Execution Copy







(h)          Sellers’ Disclosure Schedule lists all open workers’ compensation
claims of employees of the Acquired U.S. Company.

 

Section 3.8.          Real Property. The Sellers’ Disclosure Schedule contains a
list of all real property currently owned or leased by the Acquired Companies
(other than the real property included in the Thixoforming Assets) and European
Seller, and a list of all leases or other material agreements applicable
thereto. Sellers have delivered to U.S. Buyer copies of all leases and other
agreements listed in the Sellers’ Disclosure Schedule. All such leases are in
full force and effect. None of the Acquired Companies or European Seller are in
material default under any such leases and, to the Knowledge of Sellers, no
event has occurred and is continuing that, with the passage of time or upon
giving of notice or both, would constitute an event of material default
thereunder. The improvements on the real property owned or leased by the
Acquired U.S. Company and, with respect to the Acquired Operation, by the
Acquired European Company are adequate and suitable for the purposes presently
being used and there are no condemnation or appropriation proceedings pending or
threatened against real property or the improvements thereon.

 

Section 3.9.          Tangible Personal Property. Except as contemplated by this
Agreement, as of the date of this Agreement, the Acquired U.S. Company and
European Seller have, and, as of the Closing, the Acquired Companies will have,
good and marketable title to, or the right to possession under valid leases of,
all of the tangible personal property used in its business that is material to
the operation of its Business, free and clear of all encumbrances, except
Permitted Liens. All such tangible personal property is adequate and suitable
for the conduct by the Acquired Companies of the Business conducted by the
Acquired U.S. Company and European Seller as of the date of this Agreement, such
use complies in all material respects with all applicable Laws, and there are no
condemnation or appropriation proceedings pending or threatened against such
tangible personal property or improvements thereon.

 

Section 3.10.        Certain Contracts and Arrangements. Sellers’ Disclosure
Schedule lists all written Contracts to which any of the Acquired Companies or
the European Seller is a party that are material to the conduct of the Business,
other than purchase orders entered into in the ordinary course of business,
including all guarantees of any indebtedness or other obligations of or by the
Acquired Companies or European Seller (any such contract, a “Material
Contract”). Sellers have delivered to U.S. Buyer copies of all written Material
Contracts (including any and all amendments and other modifications to such
Material Contracts) or in the case of oral Material Contracts complete and
accurate written descriptions of each Material Contract. The Material Contracts
are valid and binding obligations of the Acquired U.S. Company, European Seller
or the Acquired European Company, as applicable, and, to Knowledge of Sellers,
the other parties thereto, enforceable against such parties in accordance with
their respective terms except as the same may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium, or other Laws relating to or
affecting the enforcement of creditors’ rights generally and (b) Laws governing
specific performance, injunctive relief, or other equitable remedies. The
Acquired U.S. Company and European Seller and, to Knowledge of Sellers, each
other party thereto, have complied in all material respects with each such
Material Contract, and the Acquired U.S. Company and European Seller and, to
Knowledge of Sellers, each other party thereto have not caused or permitted to
occur a material default under any of Material Contracts, nor has the Acquired
U.S. Company, the European Seller or the Acquired European Company granted or
been granted any material waiver or forbearance with respect to any of Material
Contracts.

 

24

Execution Copy

 Section 3.11.        Taxes.

 

(a)          All Income Tax Returns and all other material Tax Returns required
to be filed by or on behalf of the Acquired Companies and European Seller have
been timely filed and all Taxes shown to be due on those Tax Returns have been
timely paid. All such Tax Returns were correct and complete in all material
respects and completely reflect the income, franchise or other tax liability and
all other information required to be reported thereon.

 

(b)          None of the Acquired Companies or European Seller is the
beneficiary of any extension of time within which to file any Tax Return, other
than extensions which do not require the affirmative consent of the relevant
Governmental Authority, and no waiver of any statute of limitations in respect
of Taxes nor any agreement for extension of time with respect to a Tax
assessment or deficiency is in effect or been entered into by or on behalf of
the Acquired Companies or European Seller, as the case may be.

 

(c)          There is no pending dispute, claim, audit, or investigation,
concerning any Tax liability of the Acquired Companies or European Seller by or
with any Tax authority either (i) for which Sellers or the Acquired Companies
have received written notice or (ii) to the Knowledge of Sellers, otherwise.

 

(d)          All material Taxes required by applicable Tax Law to be withheld or
collected by or on behalf of the Acquired Companies or European Seller in
connection with any amounts paid or owing to any employee or independent
contractor, creditor or other party relating to the Business have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Authority.

 

(e)          None of the Acquired Companies or European Seller has within the
past five years distributed stock of another company, or has had its stock
distributed by another company, in a transaction that was purported or intended
to be governed in whole or in part by Code Sections 355 or 361.

 

(f)          To the Knowledge of Sellers, Sellers do not expect any Tax
authority to assess any additional Taxes against or in respect of the Acquired
Companies for any past period.

 

Section 3.12.       Historical Financial Statements. The Historical Financial
Statements were prepared using materially accurate data derived from the books
and records of the Acquired U.S. Company and the European Seller, in the
ordinary course of business and fairly present the financial condition of the
Acquired U.S. Company, excluding the Thixoforming Division, and European Seller
as of their respective dates and the results of their operations for the periods
indicated, in each case on a basis consistent with prior periods and with the
Accounting Standards. The Historical Financial Statements are not audited,
reviewed, or compiled and reflect income before interest income/expense, taxes,
and extraordinary items.

 

25

Execution Copy

 Section 3.13.        Permits and Licenses. Except as contemplated by this
Agreement, as of the date of this Agreement, the Acquired U.S. Company and
European Seller hold, and, at Closing, the Acquired Companies will hold, all
permits that are material to the Business and necessary for the lawful conduct
of the Business as currently conducted pursuant to the Laws applicable to the
Acquired Companies. Each U.S. Company permit and each permit with respect to the
Acquired Operation is in full force and effect, and, except as contemplated by
this Agreement, will at Closing remain in full force and effect for operations
of the Business to the same and full extent as the Business is operated as of
the date hereof, and neither the Acquired U.S. Company nor European Seller is,
or has received notice that it is, in default (or with the giving of notice or
lapse of time or both, would be in default) under any such permit.

 

Section 3.14.        Environmental Conditions.

 

(a)          To Knowledge of Sellers, each of the Acquired Companies and
European Sellers is in material compliance with all material terms, conditions
and provisions of all applicable Environmental Laws and Environmental Permits.

 

(b)          The Acquired U.S. Company has not received written notice of, nor
is the Acquired U.S. Company currently the subject of, (i) a pending or, to
Knowledge of U.S. Seller, threatened Environmental Claim or (ii) a civil,
criminal, or administrative complaint or notice of violation from any
Governmental Authority alleging a violation of, or liability under, any
Environmental Laws applicable to the Acquired U.S. Company.

 

(c)          Neither European Seller nor the Acquired European Company has
received written notice of and is not the subject of, (i) a pending or, to
Knowledge of European Seller, threatened Environmental Claim or (ii) a civil,
criminal, or administrative complaint or notice of violation from any
Governmental Authority alleging a violation of, or liability under, any
Environmental Laws applicable to European Seller or the Acquired European
Company.

 

(d)          The Acquired U.S. Company has obtained and holds all Environmental
Permits which are required in respect of its business, operations or assets and
properties. Except as contemplated by this Agreement, the European Seller and
the Acquired European Company has obtained and holds all Environmental Permits
in respect of its business, operations or assets and properties.

 

(e)          Except as set forth in Sellers’ Disclosure Schedule, the Business
has not previously involved the use, handling, manufacture, treatment,
processing, storage, generation, release, discharge, or disposal of any
Hazardous Substances, except for the use, handling, manufacture, treatment,
processing, storage, generation, release, discharge, or disposal in material
compliance with Environmental Laws of those Hazardous Substances.

 

26

Execution Copy

 (f)           From the date of acquisition of the U.S. Company and the European
Seller through the Closing Date, each of the Acquired Companies, the Acquired
Operation and the European Seller was operated in material compliance with all
material terms, conditions and provisions of all applicable Environmental Laws
and Environmental Permits.

 

Section 3.15.        Intellectual Property.

 

(a)          The Acquired Companies and European Seller own, free and clear of
any lien or other encumbrance or restriction, or have the right to use, the
Business Intellectual Property. The Business Intellectual Property is adequate
for European Seller and the Acquired Companies to fulfill their obligations
under the Material Contracts and to conduct the Business as conducted on the
date of this Agreement. Other than the Business Intellectual Property, no
Intellectual Property is material to the conduct of the Business.

 

(b)          Neither the Acquired U.S. Company nor the European Seller have
received any written claim or demand of any Person, and neither is a party to
any proceeding pending or, to Knowledge of Sellers threatened, which challenges
the rights of the Acquired U.S. Company or European Seller in respect of (i) the
Business Intellectual Property or (ii) the rights of the Acquired U.S. Company
or European Seller in respect of any material trade secret owned or used by them
in the conduct of the Business. The Business Intellectual Property is not
subject to any outstanding order, ruling, decree, judgment, or stipulation by or
with any court, arbitrator or administrative agency. To the Knowledge of
Sellers, none of the Acquired Companies or European Seller is infringing on the
intellectual property rights of any Person.

 

Section 3.16.        Products. To the Knowledge of Sellers, no product
manufactured, sold, leased or delivered by the Acquired U.S. Company or European
Seller is subject to any material guaranty, warranty, or other indemnity beyond
the applicable standard terms and conditions of sale or lease. Sellers have
furnished U.S. Buyer with copies of the standard terms and conditions of sale
for each of the Acquired U.S. Company or European Seller. To the Knowledge of
Sellers, as of the date of this Agreement, there is not any material Product
Liability Claim arising from or related to any product of the Acquired Companies
or European Seller with respect to the Acquired Operation.

 

Section 3.17.        Accounts and Notes Receivable. The existing accounts
receivable and notes receivable of the Acquired Companies and European Seller,
on a combined basis, all of which are owed solely to the Acquired Companies or
European Seller, constitute valid claims arising from bona fide transactions in
the ordinary course of business consistent with past practice and, to the
Knowledge of Sellers, are collectible in accordance with their terms at their
recorded amounts. Reserves for doubtful accounts have been established in
accordance with the Accounting Standards. All accounts receivable which are
thirty (30) days or more past due as of April 1, 2012 are identified on the
Sellers’ Disclosure Schedule.

 

Section 3.18.        Brokers and Finders. Neither Sellers nor any of their
respective officers, directors, or employees have employed any broker, finder,
or investment banker or incurred any liability for any commission, brokerage, or
investment-banking fee, or finder’s fee in connection with the transactions
contemplated by the Transaction Agreements.

 

27

Execution Copy

 Section 3.19.        Absence of Changes. Since the date of the Most Recent
Historical Financial Statements, except as set forth in the Sellers’ Disclosure
Schedule and for the transactions contemplated by the Transaction Agreements,
there has not been any event or development which, individually or together with
other such events, could reasonably be expected to have a Material Adverse
Effect and the Business has been conducted consistent with past practice.
Without limiting the foregoing, except as disclosed in the Sellers’ Disclosure
Schedule and except for the transactions contemplated in the Transaction
Agreements, since the date of the Most Recent Historical Financial Statements
neither Seller has:

 

(a)          (i) declared, set aside or paid any dividend or other distribution
in respect of the capital stock of the Acquired Companies or (ii) directly or
indirectly redeemed, purchased or otherwise acquired any such capital stock or
other equity interests;

 

(b)          authorized, issued, sold or otherwise disposed of, or granted any
option with respect to any shares of capital stock or other equity interests of
the Acquired Companies, or modified or amended any right of any holder of any
outstanding shares of capital stock or other equity interests of the Acquired
Companies or option with respect thereto;

 

(c)          except as required by applicable Law or any employment agreement or
other Benefit Plan in existence as of the date of this Agreement, or consistent
with past practice, (i) increased salary, wages or other compensation
(including, without limitation, any bonuses, commissions and any other payments)
of any officer, employee or consultant of the Acquired Companies; (ii)
established or modified (A) targets, goals, pools or similar provisions under
any Employee Benefit Plan, employment contract or other employee compensation
arrangement or (B) salary ranges, increase guidelines or similar provisions in
respect of any Employee Benefit Plan, employment Contract or other employee
compensation arrangement; or (iii) adopted, entered into, amended, modified or
terminated (in whole or in part) any Employee Benefit Plan;

 

(d)          (i) incurred or increased any indebtedness, (ii) made or agreed to
make any loans to any Person or (iii) made or agreed to make any voluntary
purchase, cancellation, prepayment or complete or partial discharge in advance
of a scheduled payment date with respect to, or waiver of any right of the
Acquired Companies under, any indebtedness of or owing to the Acquired
Companies;

 

(e)          suffered any physical damage, destruction or other casualty loss
(whether or not covered by insurance) adversely affecting any of the real or
personal property or equipment of the material Assets and Properties of the
Acquired Companies or European Seller;

 

(f)          failed to pay or satisfy when due any material obligation of the
Acquired Companies;

 

(g)         acquired any business or Assets and Properties of any Person
(whether by merger, consolidation or otherwise) or disposed or leased, or
incurred a lien (other than a Permitted Lien) on, any Assets and Properties of
the Acquired Companies, in each case, other than acquisitions or dispositions of
products in the ordinary course of business of the Acquired U.S. Company or
European Seller consistent with past practice;

 

28

Execution Copy

 (h)          entered into, amended, modified, terminated (in whole or in part)
or granted a waiver under or given any consent with respect to any Intellectual
Property;

 

(i)          commenced, terminated or changed any line of the Business;

 

(j)          entered into any transaction with any shareholder (or any
shareholder’s Affiliates) or Affiliate of the Acquired Companies;

 

(k)          made any change in the accounting methods or procedures of the
Acquired Companies; or

 

(l)          entered into any agreement to do any of the things described in the
preceding paragraphs.

 

Section 3.20.        No Undisclosed Liabilities.

 

(a)          There are no expenses incurred in the Business that are not
reflected as an expense of the Acquired U.S. Company or the European Seller, as
the case may be, in the Historical Financial Statements.

 

(b)          As of the date of the Most Recent Historical Financial Statements,
neither the Acquired U.S. Company nor the European Seller had, and, on the
Closing Date, neither of the Acquired Companies will have, Liabilities with
respect to the Business, including, without limitation, Liabilities for borrowed
money, taxes, accounts payable (including rent arrears), amounts owed to any
shareholder (or any shareholder’s Affiliates or relatives) or Affiliates of the
Acquired Companies, customer orders, customer advances and deposits, open
purchase orders of the Acquired Companies (including, without limitation,
commitments to suppliers of the Acquired Companies for work-in-process),
advances and deposits paid to suppliers of the Acquired Companies commissions or
other compensation owed to employees of the Acquired Companies, customer claims,
product liability or personal injury claims, and warranty claims, except (i)
Liabilities reflected, reserved for or disclosed in the balance sheet included
in the Historical Financial Statements, (ii) Liabilities disclosed in the
Sellers’ Disclosure Schedule, (iii) Liabilities incurred in the ordinary course
of business consistent with past practice since the date of the Most Recent
Historical Financial Statements and in accordance with the provisions of this
Agreement, (iv) Liabilities incurred in connection with performance of the
Transaction Agreements which are expressly provided to be Assumed Liabilities,
or (v) Liabilities or obligations that are not, individually or in the
aggregate, material to the Business up to $50,000 in the aggregate.

 

Section 3.21.        Insurance. The Sellers’ Disclosure Schedule contains a true
and complete list specifying the type of coverage and the insurer of all
liability, property, workers’ compensation, directors and officers liability and
other insurance policies (including any self-insurance programs, if any)
currently in effect that insure the Business of the Acquired U.S. Company and
European Seller or employees of the Acquired U.S. Company or European Seller or
affect or relate to the ownership, use or operation of any of the Assets and
Properties of the Acquired U.S. Company or European Seller. Except as set forth
in the Sellers’ Disclosure Schedule, all of these policies are maintained by
U.S. Seller or its Affiliates and will not continue to cover the Acquired
Companies, the Business, or the Assets and Properties of the Acquired Companies
after Closing. None of Sellers, the Acquired U.S. Company, or any Person to whom
such policy has been issued has failed to give any significant notice or present
any significant claim under any such policy in due and timely fashion.

 

29

Execution Copy

 Section 3.22.        Related Party Transactions. As of the date of this
Agreement, neither the Acquired U.S. Company nor the European Seller is, and, as
of the Closing, neither of the Acquired Companies will be, indebted, directly or
indirectly, to any of its directors, officers or employees or to their
respective spouses or children or to any Affiliate of any of the foregoing,
other than in connection with expenses or advances of expenses incurred in the
ordinary course of business, for salary, wages or other compensation, for other
customary employee benefits made generally available to all employees, for
Intercompany Accounts, and for transactions contemplated by this Agreement. None
of the Acquired Companies’ directors or officers, or any members of their
immediate families, or any Affiliate of the foregoing are, directly or
indirectly, indebted to the Acquired Companies, or, to the Knowledge of Sellers,
have any (a) material commercial, industrial, banking, consulting, legal,
accounting, charitable or familial relationship with any of the Acquired
Companies’ customers, suppliers, service providers, joint venture partners,
licensees and competitors; (b) direct or indirect ownership interest in any
Person with which either of the Acquired Companies is affiliated or with which
either of the Acquired Companies has a business relationship, or any firm or
corporation which competes with the Acquired Companies, except that directors,
officers or employees or Affiliates of the foregoing may own stock in (but not
exceeding two percent (2%) of the outstanding capital stock of) publicly traded
companies; or (c) financial interest in any Material Contract.

 

Section 3.23.        Relationships with Customers and Suppliers. Since the date
of the Most Recent Historical Financial Statements, no business relationship of
the Acquired Companies or European Seller, with any customer, supplier or any
group of customers or suppliers whose purchases or sales, as the case may be,
are individually or in the aggregate material to the Business has been or, has
been threatened in writing to be, terminated, canceled, or materially and
adversely limited or modified, and, to the Knowledge of Sellers, there exists no
present condition or state of facts or circumstances with respect to those
business relationships that would reasonably be expected to have a Material
Adverse Effect on the Business, or prevent the Acquired Companies from
conducting the Business in substantially the same manner in which it is now
conducted after the Closing.

 

Section 3.24.        Inventory; Supplier Deposits and Payments. The Sellers’
Disclosure Schedule sets forth a list of (a) raw metal powder and feedstock
powder inventory, production parts work in process, and finished goods of the
Acquired U.S. Company and European Seller as of April 1, 2012 and (b) all open
supplier purchase orders as of April 1, 2012 with respect to the Acquired U.S.
Company and European Seller, which list is, to Sellers’ Knowledge, true and
complete in all material respects. To Sellers’ Knowledge, as of the date of this
Agreement, the Acquired U.S. Company and European Seller owns, and, as of the
Closing, the Acquired Companies will own, all of its inventory free and clear of
any Liens other than Permitted Liens.

 

30

Execution Copy

 Section 3.25.        Due Diligence Investigation. Sellers have no knowledge of
the existence or nonexistence or occurrence or nonoccurrence of any event,
condition or circumstance the existence, nonexistence, occurrence or
nonoccurrence of which would cause any representation or warranty of U.S. Buyer
contained in this Agreement to be untrue or inaccurate in any respect. Sellers
have entered into the transactions contemplated by the Transaction Agreements
with the understanding, acknowledgement and agreement that no representations or
warranties, express or implied, are made with respect to future prospects
(financial or otherwise) of the Business. Sellers acknowledge that no current or
former stockholder, director, officer, employee, Affiliate or advisor of U.S.
Buyer has made or is making any representations, warranties or commitments
whatsoever regarding the subject matter of the Transaction Agreements, express
or implied.

 

Section 3.26.        Disclaimer of Other Representations and Warranties. Except
for the representations and warranties contained in this ARTICLE 3 (as modified
by Sellers’ Disclosure Schedule and any Update), which U.S. Buyer has an
unqualified right to fully rely on, neither the Sellers nor any other Person
makes any other express or implied representation or warranty with respect to
the Acquired Companies, the Business, the Sellers, or transactions contemplated
by this Agreement. Each of the Sellers disclaims any other representations or
warranties, whether made by the Sellers or any of their respective Affiliates,
officers, directors, employees, agents or representatives. Except for the
representations and warranties contained in this ARTICLE 3 (as modified by
Sellers’ Disclosure Schedule and any Update), each Seller hereby disclaims all
liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or
in writing) to U.S. Buyer or its Affiliates or representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to U.S. Buyer by any director, officer, employee, agent, or
representative of the Sellers or any of their respective Affiliates).

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF U.S. BUYER

 

Except as disclosed on U.S. Buyer’s Disclosure Schedule, U.S. Buyer hereby
represents and warrants to Sellers with respect to ARC and U.S. Buyer that:

 

Section 4.1.          Existence. U.S. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Utah.

 

Section 4.2.          Authorization and Binding Obligation. The U.S. Buyer has
full corporate power and authority to enter into the Transaction Agreements and
to carry out its respective terms. The U.S. Buyer has taken all corporate action
necessary to authorize the execution, delivery, and performance of the
Transaction Agreements to which it is a party. The Transaction Agreements to
which a Buyer is a party have been duly and validly executed and delivered by
that Buyer. U.S. Buyer and ARC are not in default under, or in violation of, any
provision of their articles of incorporation or bylaws. Each Transaction
Agreement to which a Buyer is a party is binding upon and enforceable against
that Buyer in accordance with its respective terms, except as enforceability may
be limited or affected by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, or other Laws of general application relating to or affecting
creditors’ rights and remedies generally and (b) rules of Law governing specific
performance, injunctive relief, or other equitable remedies. The execution and
delivery by U.S. Buyer of this Agreement, the performance by U.S. Buyer of its
obligations hereunder and the consummation of the transactions contemplated
hereby does not and will not conflict with or result in a violation or breach of
any of the terms, conditions or provisions of the articles of incorporation or
bylaws of U.S. Buyer or ARC.

 

31

Execution Copy

 Section 4.3.          Absence of Conflicting Agreements or Required Consents.
The execution, delivery and performance of the Transaction Agreements by U.S.
Buyer (a) do not require (i) the consent, approval, or authorization of any
Governmental Authority having jurisdiction over U.S. Buyer (other than such
approvals as may be required under any Competition Law) or of any third party or
(ii) the submission or filing of any notice, report, or other filing with any
Governmental Authority having jurisdiction over the U.S. Buyer; (b) will not
violate the corporate charter and other organizational documents of the U.S.
Buyer; (c) will not violate any Law, judgment, order, injunction, decree, or
ruling of any Governmental Authority applicable to U.S. Buyer; and (d) will not,
either alone or with the giving of notice or the passage of time or both,
conflict with, constitute grounds for termination of, or result in a breach of
the terms, conditions or provisions of, or constitute a default under any
agreement, instrument, license, or permit individually or in the aggregate
material to the transactions contemplated hereby and to which U.S. Buyer is
subject.

 

Section 4.4.          ARC Capitalization.

 

(a)          Except as disclosed in U.S. Buyer’s Disclosure Schedule, as of the
date of this Agreement, the authorized capital stock of ARC consists of
250,000,000 shares of common stock, $0.0005 par value per share, and 2,000,000
shares of preferred stock, $0.001 par value per share. As of the date of this
Agreement, (i) 3,091,350 shares of common stock are issued and outstanding, all
of which are duly authorized, validly issued, fully-paid and non-assessable,
(ii) no options to purchase any shares of common stock are outstanding, (iii) no
restricted stock units to receive shares of common stock are outstanding, and
(iv) no shares of preferred stock are issued or outstanding. There are no bonds,
debentures, notes or other indebtedness or securities of ARC that have the right
to vote (or that are convertible into, or exchangeable for, securities having
the right to vote) on any matters on which ARC’s stockholders may vote. Except
as set forth above, as of the date of this Agreement, no shares of capital stock
or other voting securities of ARC are issued or outstanding. Except for the
outstanding options described above, as of the date of this Agreement, there are
no rights to purchase any issued or unissued capital stock of ARC, or obligating
ARC to issue, grant or sell any shares of capital stock of, or other equity
interests in, or securities convertible into equity interests in, ARC and any
preemptive rights relating to the ARC. All shares of ARC’s common stock subject
to issuance as described above shall, upon issuance on the terms and conditions
specified in the instruments pursuant to which they are issuable, be duly
authorized, validly issued, fully paid and nonassessable. No shares of ARC’s
common stock were issued, and no options were granted by ARC, in violation of
preemptive rights of any Person. No shares of ARC’s common stock are held by any
Subsidiary of ARC.

 

32

Execution Copy

 (b)          As of the date of this Agreement, ARC does not have, nor on the
Closing Date will it have, any contractual or other obligation to
(i) repurchase, redeem or otherwise acquire any shares of ARC’s common stock or
any capital stock of any of ARC’s Subsidiaries, or (ii) make any investment (in
the form of a loan, capital contribution or otherwise) in any of the ARC’s
Subsidiaries or any other Person, except in the case of clause (i) in connection
with ARC’s right to accept shares of its common stock in payment of the exercise
price or withholding Taxes incurred by any holder in connection with the
exercise of options granted by ARC. All of the outstanding shares of capital
stock and voting securities of each Subsidiary of ARC are owned, directly or
indirectly, by ARC and are duly authorized, validly issued, fully paid and
nonassessable, were issued without violation of preemptive rights of any Person,
and those shares of capital stock and voting securities of each of the
Subsidiaries owned by ARC, directly or indirectly, are free and clear of all
Liens.

 

(c)          As of the date hereof, neither ARC nor any of its Subsidiaries
owns, or has any contractual or other obligation to acquire, any equity
securities or other securities of any Person or any direct or indirect equity or
ownership interest in any other business, nor will ARC or any of its
Subsidiaries have any of the foregoing on the Closing Date.

 

(d)          The shares of common stock issuable upon conversion of the
Convertible Note have been duly reserved for issuance, and upon issuance in
accordance with the terms of the Convertible Note, will be validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable federal and state securities laws and
liens or encumbrances created by or imposed by Sellers.

 

Section 4.5.          ARC’s SEC Documents and Financial Statements.

 

(a)          ARC, or U.S. Buyer on behalf of ARC, has furnished or made
available (including via EDGAR) to Sellers complete and correct copies of all
forms, documents, statements and reports filed by ARC with, or furnished by ARC,
to the Securities and Exchange Commission (“SEC”) since December 31, 2009 (those
forms, documents, statements and reports, including any amendments thereto, the
“SEC Documents”). ARC has filed or otherwise transmitted all forms, reports,
statements, certifications and other documents (including all exhibits,
amendments and supplements thereto) required to be filed by it with the SEC
since December 31, 2009 except as disclosed in the U.S. Buyer’s Disclosure
Schedule. As of their respective filing dates, the SEC Documents complied as to
form in all material respects with the requirements of the Exchange Act of 1934
(the “Exchange Act”) and the Securities Act of 1933 applicable to the SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. ARC, or U.S. Buyer on behalf of ARC,
has made available to Sellers copies of all material written correspondence
between the SEC, on the one hand, and the ARC and any of its Subsidiaries, on
the other hand, since December 31, 2009. To the knowledge of U.S. Buyer after
due inquiry, none of the SEC Documents is the subject of ongoing SEC review or
outstanding SEC comment; provided, ARC may receive comment letters, from the SEC
on any filing made related to the transactions contemplated herein.

 

(b)          The financial statements of ARC, including the notes thereto,
included in the SEC Documents (collectively, the “ARC Financial Statements”)
complied in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto as of
their respective dates, and have been prepared in accordance with GAAP (except
in the case of unaudited quarterly reports, as indicated in the notes thereto)
applied on a basis consistent throughout the periods indicated (except as may be
indicated in the notes thereto). The ARC Financial Statements fairly present in
all material respects the consolidated financial condition and operating results
of ARC and its Subsidiaries at the dates and during the periods indicated
therein (subject, in the case of unaudited statements, to normal year-end
adjustments).

 

33

Execution Copy

 (c)          ARC has established and maintains disclosure controls and
procedures and internal controls over financial reporting (as those terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act. ARC’s
disclosure controls and procedures are reasonably designed to ensure that all
material information required to be disclosed by ARC in the reports that it
files or furnishes under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all material information is accumulated and communicated to ARC’s
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications required pursuant to Items 304, 307,
and 308 or 308T, as applicable, of Regulation S-K of the Exchange Act.

 

(d)          ARC has disclosed, based on its most recent evaluation prior to the
date hereof, to ARC’s auditors and the audit committee of the ARC’s board of
directors (i) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) which are reasonably likely to adversely affect
in any material respect ARC’s ability to record, process, summarize and report
financial information and (ii) any fraud, whether or not material, that involves
management or other employees who have significant roles in ARC’s internal
controls over financial reporting. As of the date of this Agreement, (y) ARC has
not identified any material weaknesses in internal controls and (z) ARC is not
aware of any facts or circumstances that would prevent its chief executive
officer and chief financial officer from giving the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Items 304, 307, and 308 or 308T, as applicable, of Regulation S-K of the
Exchange Act, without qualification, when next due.

 

(e)          Each of the “principal executive officer” and the “principal
financial officer” (each, as defined under the Exchange Act) of ARC has made all
certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Items 304, 307, and 308 or 308T, as applicable, of Regulation S-K of the
Exchange Act with respect to the SEC Documents.

 

Section 4.6.          Undisclosed Liabilities. As of the date hereof, to the
knowledge of U.S. Buyer and ARC, there exist no Liabilities or obligations of
ARC or any of its Subsidiaries that are material to ARC, whether accrued,
absolute, contingent or threatened, either matured or unmatured, other than
(a) Liabilities or obligations that are adequately reflected, reserved for or
disclosed in the ARC Financial Statements, (b) Liabilities or obligations
incurred in the ordinary course of business of ARC and its Subsidiaries
consistent with past practice since the most recent ARC Financial Statements,
(c) Liabilities incurred in connection with the Transaction Agreements or the
transactions contemplated by the Transaction Agreements, and (d) Liabilities or
obligations that are not, individually or in the aggregate, material to ARC.

 

34

Execution Copy

 Section 4.7.          Related Party Transactions. Except as disclosed in the
U.S. Buyer’s Disclosure Schedule, ARC is not indebted, directly or indirectly,
to any of its directors, officers or employees or to their respective spouses or
children or to any Affiliate of any of the foregoing, other than in connection
with expenses or advances of expenses incurred in the ordinary course of
business, for salary, wages or other compensation and for other customary
employee benefits made generally available to all employees. None of ARC’s
directors or officers, or any members of their immediate families, or any
Affiliate of the foregoing are, directly or indirectly, indebted to ARC or, to
ARC’s knowledge, have any (a) material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
ARC’s customers, suppliers, service providers, joint venture partners, licensees
and competitors; (b) direct or indirect ownership interest in any Person with
which ARC is affiliated or with which ARC has a business relationship, or any
firm or corporation which competes with ARC except that directors, officers or
employees or stockholders of ARC may own stock in (but not exceeding two percent
(2%) of the outstanding capital stock of) publicly traded companies; or (c)
financial interest in any material contract with ARC.

 

Section 4.8.          ARC Assets. Except as disclosed in the ARC Financial
Statements, the Assets and Properties owned by ARC are free and clear of all
mortgages, deeds of trust, liens, loans and encumbrances, except for Permitted
Liens. With respect to the Assets and Property leased by ARC, ARC is in
compliance with such leases and, to its knowledge, holds a valid leasehold
interest free of any liens, claims or encumbrances other than those of the
lessors of such property or assets.

 

Section 4.9.          Brokers and Finders. Except as disclosed by the Seller in
writing on a confidential basis, neither of the U.S. Buyer nor any of its
respective officers, directors, or employees have employed any broker, finder,
or investment banker or incurred any liability for any commission, brokerage, or
investment-banking fee, or finder’s fee in connection with the transactions
contemplated by the Transaction Agreements, and the Sellers shall not be liable,
responsible, or accountable to U.S. Buyer or any third parties with respect to
any and all obligations or payments of any such fees.1

 

Section 4.10.        Litigation and Administrative Proceedings. There is no
litigation, proceeding, or investigation pending or threatened against the U.S.
Buyer or ARC that seeks to enjoin or prohibit, or otherwise questions the
validity of, any action taken or to be taken pursuant to or in connection with
the Transaction Agreements.

 

Section 4.11.        Purchase for Investment. U.S. Buyer is not acquiring the
Shares with a view to, or for sale in connection with, any distribution thereof
within the meaning of the Securities Act of 1933, as amended or any comparable
state securities laws.

 

Section 4.12.        Acquisition Financing. U.S. Buyer will have adequate cash
on hand at Closing to fully finance the cash portion Closing Date Purchase Price
without needing to seek equity or debt financing from any source.
Notwithstanding the previous sentence, U.S. Buyer has the right, without
Sellers’ approval, to use any amounts of debt financing to pay the Closing Date
Purchase Price.

 

35

Execution Copy



Section 4.13.        Due Diligence Investigation. U.S. Buyer has had an
opportunity to discuss the Business, management, operations and finances of the
Business with Sellers’ and the Acquired U.S. Company’s officers, directors,
employees, agents, representatives and Affiliates, and has had an opportunity to
inspect the facilities of the Business. U.S. Buyer has conducted their own
independent investigation of the Business. In making the decision to execute and
deliver the Transaction Agreements and to complete the transactions contemplated
by the Transaction Agreements, U.S. Buyer has relied solely upon the
representations and warranties of the Sellers set forth in ARTICLE 3 (and
acknowledges that those representations and warranties are the only
representations and warranties made by Sellers), and have not relied upon any
other information provided by, for or on behalf of the Business or Sellers, or
their agents or representatives, to U.S. Buyer in connection with the
transactions contemplated by this Agreement. U.S. Buyer has no knowledge of the
existence or nonexistence or occurrence or nonoccurrence of any event, condition
or circumstance the existence, nonexistence, occurrence or nonoccurrence of
which would cause any representation or warranty of Sellers contained in this
Agreement to be untrue or inaccurate in any respect. U.S. Buyer has not entered
into the transactions contemplated by this Agreement with the understanding,
acknowledgement and agreement that no representations or warranties, express or
implied, are made with respect to future prospects (financial or otherwise) of
the Business. U.S. Buyer acknowledges that no current or former stockholder,
director, officer, employee, Affiliate or advisor of Sellers has made or is
making any representations, warranties or commitments whatsoever regarding the
subject matter of this Agreement, express or implied.

 

Section 4.14.        Disclaimer of Other Representations and Warranties. Except
for the representations and warranties contained in this ARTICLE 4, as modified
by U.S. Buyer’s Disclosure Schedule, which Sellers have an unqualified right to
fully rely on, neither of the U.S. Buyer nor any other Person makes any other
express or implied representation or warranty with respect to the transactions
contemplated by this Agreement. The U.S. Buyer disclaims any other
representations or warranties, whether made by the U.S. Buyer or any of its
Affiliates, officers, directors, employees, agents or representatives. Except
for the representations and warranties contained in this ARTICLE 4, as modified
by U.S. Buyer’s Disclosure Schedule, U.S. Buyer hereby disclaims all liability
and responsibility for any representation, warranty or information made,
communicated, or furnished (orally or in writing) to Sellers or its Affiliates
or representatives (including any opinion, information, projection, or advice
that may have been or may be provided to Sellers by any director, officer,
employee, agent, or representative of the U.S. Buyer or any of its Affiliates).

 

ARTICLE 5
PRE-CLOSING COVENANTS

 

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:

 

36

Execution Copy



Section 5.1.          General. Each of the Parties will use commercially
reasonable efforts to take all action and to do all things necessary, proper, or
advisable in order to complete and effect the transactions contemplated by the
Transaction Agreements (including satisfaction, but not waiver, of the
conditions to Closing set forth in ARTICLE 8) and will not take or fail to take
any commercially reasonable action that could reasonably be expected to result
in the non-fulfillment of any such condition. The Sellers will cooperate in all
reasonable respects to obtain all third-party consents and make all notices to
such third-parties that U.S. Buyer reasonably requests. Without limiting the
generality of the foregoing, European Seller and the Acquired European Company
shall jointly notify in writing promptly after they execute the documents
transferring the Transferred Contract to the Acquired European Company each
Person who is a counterparty to any Transferred Contract of the transfer and
shall seek to obtain each counterparty’s written consent to the transfer of its
contract by the European Seller to the Acquired European Company. If, before
Closing, European Seller and the Acquired European Company do not receive
consent from each counterparty confirming that (a) the counterparty does not
object to the transfer of the Transferred Contracts; and (b) the counterparty
intends to continue the legal relationship with the Acquired European Company
after the date of transfer on the same terms as those agreed to with European
Seller, the Parties shall use their respective commercially reasonable efforts
to seek to obtain the missing consent for up to 30 days after Closing. None of
U.S. Buyer, Sellers, or the Acquired Companies, however, will be required to
agree to any commercially significant amendment or to make any payment or any
other financial concession of any agreement as a condition of obtaining such
consent. Sellers will promptly notify U.S. Buyer when Sellers obtain any
required consent, make any required filing or provide any required notice with
any Governmental Authority or other Person regarding the transactions
contemplated hereby.

 

Section 5.2.          Services Agreement. If U.S. Seller does not transfer the
Thixoforming Assets and Thixoforming Liabilities to a third party before
Closing, U.S. Buyer and U.S. Seller, or an Affiliate of U.S. Seller, shall enter
into an agreement whereby the Acquired U.S. Company will continue to provide the
services that it currently provides to the Thixoforming Division (the “Services
Agreement”) until the Thixoforming Assets and Thixoforming Liabilities are
transferred to a third party upon the terms and conditions, including fees and
expenses, set forth in Schedule 5.2.

 

Section 5.3.          Notices and Consents. After consulting with U.S. Buyer
with respect to the notices and consents referenced in Section 5.1, Sellers will
give, or cause the Acquired Companies to give, such notices to third parties and
will use commercially reasonable efforts to obtain any third-party consents that
U.S. Buyer reasonably requests in connection with the transactions contemplated
by the Transaction Agreements.

 

Section 5.4.          Operation of Business—Negative Covenants. Except as
expressly contemplated by the Transaction Agreements, Sellers will not, without
the consent of U.S. Buyer, which may not be unreasonably withheld, cause or
permit the Acquired Companies to do any of the following with respect to the
Acquired Companies:

 

(a)          amend or otherwise change the Acquired U.S. Company’s articles of
incorporation or bylaws or Acquired European Company’s charter documents, except
in connection with the Acquired European Company’s organization and the
contribution and transfer of the European Assets and Assumed Liabilities to the
Acquired European Company;

 

(b)          issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, pledge, disposition, grant, or encumbrance of (i) other than as
contemplated by Section 2.9, any shares of capital stock of any class of the
Acquired Companies, or any options, warrants, convertible securities, or other
rights of any kind to acquire any shares of capital stock, or any other
ownership interest (including any phantom interest), of the Acquired Companies
or (ii) other than Permitted Liens or as contemplated by Section 2.7 and Section
2.8, a material portion of the Assets and Properties material to the Acquired
Companies;

 

37

Execution Copy



(c)          acquire (including by merger, consolidation, or acquisition of
stock or assets) any Person or any division thereof or any material amount of
assets, except for acquisitions of inventory and supplies in the ordinary course
of business and capital equipment not in excess of $50,000;

 

(d)          incur any indebtedness for borrowed money other than pursuant to
Intercompany Accounts;

 

(e)          enter into or amend a contract, agreement, commitment, or
arrangement with respect to any matter set forth in Section 5.4(c) and (d);

 

(f)          increase the compensation payable or to become payable to (other
than annual increases consistent with past practice) or grant any severance or
termination pay to, any of the directors, officers, employees or consultants of
the Acquired Companies or of European Seller employed in connection with the
Business, except pursuant to existing contractual arrangements or existing
compensation plans;

 

(g)          enter into any employment or severance agreement with any director,
officer, employee or consultant of the Acquired Companies Company or of European
Seller employed in connection with the Business;

 

(h)          establish, adopt, enter into, or amend any bonus, compensation,
stock, pension, retirement, deferred compensation, employment, severance or
other plan, policy or arrangement for the benefit of any director, officer,
employee or consultant of the Acquired Companies or of European Seller employed
in connection with the Business other than as disclosed in item 4 of Section
3.19 of the Sellers’ Disclosure Schedule;

 

(i)          change accounting practices;

 

(j)          declare, set aside, or pay any dividend or make any other
distribution to Sellers and their respective Affiliates, except for the
distributions contemplated in Section 2.7, Section 2.8 and Section 2.9;

 

(k)          manufacture inventory in excess of production rates that are
reasonably related to current customer demands;

 

(l)          enter into, extend, renew, or amend in any material respect any
Material Contract or terminate any Material Contract before the expiration of
the term thereof; or

 

(m)          violate, breach, or default under, in any material respect, or take
or fail to take any action that (with or without notice or lapse of time or
both) would constitute a material violation or breach of, or default under, any
term or provision of any permit (including without limitation any Environmental
Permit) held or used by the Acquired Companies or European Seller or with
respect to any Material Contract.

 

38

Execution Copy

 Section 5.5.          Operation of the Business–Affirmative Covenants. Except
as provided in the Transaction Agreements, unless U.S. Buyer otherwise agrees,
Sellers shall with respect to the Business:

 

(a)          conduct the Business in the ordinary course of business consistent
with past practice and in material conformity with applicable Law, except as
contemplated by Section 2.7, Section 2.8 and Section 2.9, and, promptly
following receipt, deliver notice to U.S. Buyer and copies of any communication
or notice received from any Governmental Authority or other Person alleging any
violation of any such Law or Order;

 

(b)          exercise commercially reasonable efforts to (i) preserve the
Business intact, (ii) preserve present commercially significant relationships
with and maintain the goodwill of with suppliers and customers, and others
having business relations with it, (iii) keep in full force and effect the
Acquired Companies’ corporate existence and all material rights (including
Business Intellectual Property) relating to the Business, and (iv) maintain the
assets (x) in the ordinary course of business consistent with practice used for
the twelve months immediately preceding the date hereof and (y) in adequate and
suitable condition for the purposes for which they are presently being used;

 

(c)          maintain the respective Acquired Companies’ books and records in
accordance with prior practice as used in the preparation of the Historical
Financial Statements; and

 

(d)          conduct the Business in material compliance with applicable Law and
with any licenses, permits, and other authorizations issued to it by any
Governmental Authority.

 

Section 5.6.          Access. The relevant Seller will permit, and will cause
the Acquired Companies to permit, representatives of the U.S. Buyer to have
access during normal business hours with reasonable notice, and in a manner so
as not to interfere with the normal operations of the Acquired Companies, as the
case may be, to all premises, properties, personnel, books, records (including
Tax records), contracts, and documents of or pertaining to the Acquired
Companies, in each case as the Buyer may reasonably request. The Parties
acknowledge that the U.S. Buyer will conduct an audit of the Historical
Financial Statements prior to Closing. Sellers and the Acquired Companies shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors and other representatives reasonably to cooperate,
in the preparation of the audit of the Historical Financial Statements until the
earlier of the completion of the audit or the termination of this Agreement. But
(a) no proprietary information belonging to third parties that is subject to a
nondisclosure or confidentiality agreement or which constitutes or is likely to
constitute, in each Seller’s sole discretion, a business secret of a third
party, will be disclosed to U.S. Buyer, and (b) no information will be disclosed
to the U.S. Buyer in violation of applicable Law. Any information obtained by
U.S. Buyer, its employees, representatives, consultants, attorneys, agents,
lenders, and other advisors under this Section 5.6 is subject to the
confidentiality and use restrictions contained in Section 11.2.

 

39

Execution Copy

 Section 5.7.          Public Announcements. No press release or other
announcement to the employees, customers, or suppliers of the Business or U.S.
Buyer related to the Transaction Agreements or the transactions contemplated by
the Transaction Agreements will be issued without the joint approval of U.S.
Buyer and Sellers, unless required by applicable Law or stock exchange
requirements or other applicable regulations of public or quasi-public Persons,
in which case U.S. Buyer and Sellers will consult with each other regarding the
announcement before such announcement and furnish the other Party with a copy of
the announcement after the release.

 

Section 5.8.          Competition Law Filings. As soon as practicable following
the date of this Agreement, Buyer and Sellers will properly prepare and file, or
cause to be filed, with the United States Federal Trade Commission (the “FTC”)
and the Antitrust Division of the United States Department of Justice (“DOJ”)
any Notification and Report Forms relating to the transactions contemplated by
the Transaction Agreements required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, as well as comparable pre-acquisition
notification forms required by the acquisition notification and control laws and
regulations of any other applicable jurisdiction, as agreed to by the Parties
(collectively, the “Competition Law Filings”) to the extent required by the
foregoing laws and regulations. Sellers and U.S. Buyer will promptly supply any
additional information that may be requested by the FTC, the DOJ, or the
competition or merger control authorities of any other jurisdiction and which
the parties reasonably deem appropriate. The Parties will notify one another of
the receipt of any comments on, or any request for amendments or supplements to,
any Competition Law Filing, and each Party shall supply the other Parties with
copies of all correspondence between such Party and each of its Subsidiaries and
representatives, on the one hand, and the FTC, the DOJ or other governmental
entity or members of their respective staff or other appropriate officials, on
the other hand, with respect to Competition Law Filings. Each of U.S. Buyer and
Sellers agree to use their commercially reasonable efforts to secure termination
of any waiting periods under any Competition Law or other applicable Law and to
take promptly any and all steps necessary to avoid or eliminate each and every
impediment under any antitrust Laws or Competition Laws that may be asserted by
any governmental entity, so as to enable the Parties to close the transactions
contemplated by the Transaction Agreements as expeditiously as reasonably
practicable, and to obtain the approval of any governmental entity required for
the transactions contemplated by the Transaction Agreements. Filing fees
associated with the Competition Law Filings will, if such filings are required,
be borne equally among the U.S. Buyer and Sellers.

 

Section 5.9.          Employee Matters.

 

(a)          Prior to the Closing Date, all individuals who are employed by
European Seller as of the date of this Agreement shall become the employees of
Acquired European Company pursuant to the provisions of Subsection 85/A (1) (b)
of the Labour Code.

 

40

Execution Copy



(b)          U.S. Buyer will, or will cause its Affiliates to, provide employees
of the Acquired U.S. Company with wages, salaries, bonus opportunities, and
benefits (including health and welfare, retirement, and severance, but excluding
benefits under any stock option plans, employee stock purchase plans, and
non-qualified executive deferred compensation plans) while they continue to be
employed that are comparable in the aggregate to the benefits provided such
employees immediately prior to the Closing Date. Notwithstanding contained
herein anything to the contrary in this Agreement, U.S. Buyer will not assume
the Sellers’ pension plan. U.S. Buyer or its applicable Affiliates shall cause
all of its benefit plans, policies or arrangements under which employees
participate to recognize service with the Acquired U.S. Company before the
Closing Date, for all purposes, other than benefit accrual, if applicable, to
the same extent recognized by the Acquired U.S. Company at Closing. With respect
to any benefit plans maintained by U.S. Buyer or its Affiliates for the benefit
of the employees, U.S. Buyer must, or must cause its Affiliates to, (i) waive,
or use commercially reasonable efforts to cause insurance carriers to waive, all
limitations as to preexisting conditions, exclusions and waiting periods with
respect to participation and coverage requirements applicable to the employees
(and their covered dependents) but, unless otherwise required by applicable Law,
only to the same extent recognized by the Acquired U.S. Company at Closing, and
(ii) in determining any deductible, out-of-pocket limitations or similar
requirements under healthcare plans, give credit towards satisfying any
applicable deductible or similar requirements for the applicable plan year in
which the Closing Date occurs with respect to an amount equal the amount by
which (A) the total expenses paid by any employee during the portion of the
applicable plan year before the Closing Date pursuant to all plans that are
healthcare plans exceed (B) the amount of any employer- or plan-funded credits
toward those expenses with respect to similar plans maintained by the Acquired
U.S. Company before the Closing Date. U.S. Buyer agrees to give all employees
credit for unused vacation time and other paid time off as (i) reflected on the
Most Recent Historical Financial Statements and (ii) has been accrued in the
ordinary course of business after the date of the Most Recent Historical
Financial Statements. If U.S. Buyer does not provide to employees benefits that
are comparable in the aggregate to the benefits provided to such employees
immediately before the Closing Date and that failure triggers an obligation to
make any payments to those employees, U.S. Buyer shall pay, and indemnify U.S.
Seller from and against, any Liabilities for those payments.

 

(c)          Notwithstanding any other provision of this Agreement, U.S. Seller
and U.S. Buyer intend that all employee benefit matters covered in this
Agreement comply with the applicable Laws of the affected jurisdiction and, to
the extent of any noncompliance, the provisions of this Agreement will be
reformed to achieve compliance in accordance with the intent of the parties to
this Agreement. Moreover, U.S. Seller and U.S. Buyer do not intend to create any
third party beneficiary rights as to any employees respecting any provisions of
this Agreement. Nothing in Section 5.9(a)-(c), whether express or implied, shall
confer upon any Person (including any current or former director, officer or
employee of, or consultant or independent contractor to, the U.S. Seller) any
third party beneficiary or other rights or remedies, including any right to
employment or continued employment for any specified period or continued
participation in any benefit plan, of any nature or kind whatsoever under or by
reason of Section 5.9(a)-(c).

 

(d)          U.S. Buyer agrees to assume the obligation to provide, and the
responsibility for complying with, all of the COBRA health benefit continuation
requirements with respect to all “M & A Qualified Beneficiaries” (within the
meaning of Treas. Reg. Section 54.4980B-9, Q & A 4) of the Acquired U.S.
Company. Sellers will provide U.S. Buyer with data and information about
employees and former employees of the Acquired U.S. Company to enable U.S. Buyer
to comply with the obligations it is assuming under this paragraph, including
the obligation to provide any election notices required under ERISA or the Code
to M & A Qualified Beneficiaries covered by this paragraph.

 

41

Execution Copy



(e)          After the Closing, U.S. Buyer will be responsible for any workers’
compensation claims as disclosed in the Seller’s Disclosure Schedule and will
assume the defense thereof. U.S. Buyer will reimburse U.S. Seller for any
amounts that U.S. Seller is required to pay to any workers compensation insurer
or administrator in respect of deductibles, self-insured amounts, or similar
payments relating to workers compensation or equivalent claims of employees of
the Acquired U.S. Company on or after the Closing Date that are paid by U.S.
Seller, and U.S. Buyer will indemnify U.S. Seller with respect to any such
amounts, net of any amounts recovered by U.S. Seller that are attributable to
refunds, insurance, or subrogation recoveries, in each case directly related to
such claims.

 

Section 5.10.        Updates. Subject to this Section 5.10, Sellers and U.S.
Buyer have the right to update the Sellers’ Disclosure Schedule and U.S. Buyer’s
Disclosure Schedule, respectively, (either by amending existing sections thereof
or by adding new sections thereto) at any time at least ten (10) Business Days
before the Closing Date in respect of Developments (as defined in this
Section 5.10) that arise after the date of this Agreement (“Update”). The term
“Development” means any development, circumstance, event, occurrence, fact, or
other matter that arises in the ordinary course of business or pursuant to the
transactions contemplated by the Transaction Agreements after the date of this
Agreement and before the Closing Date that would cause any representation or
warranty of Sellers or U.S. Buyer contained in ARTICLE 3 or ARTICLE 4 of this
Agreement, as the case may be, to be untrue or incorrect as of the Closing Date.
If any Update is made and U.S. Buyer does not have the right to terminate this
Agreement, or do not elect to terminate this Agreement, in accordance with
Section 10.1 and proceeds with the Closing, then the condition set forth in
Section 8.2(a) shall be deemed to have been waived by U.S. Buyer, and the
Sellers’ Disclosure Schedule shall be deemed to be amended as of the Closing
Date to incorporate the Update delivered to U.S. Buyer, and those Updates shall
operate to cure or mitigate any breach of any obligation of Sellers for purposes
of U.S. Buyer’s right to seek indemnification under ARTICLE 9. If any Update is
made and Sellers do not have the right to terminate this Agreement, or do not
elect to terminate this Agreement, in accordance with Section 10.1 and proceeds
with the Closing, then the condition set forth in Section 8.1(a) shall be deemed
to have been waived by Sellers, and U.S. Buyer’s Disclosure Schedule shall be
deemed to be amended as of the Closing Date to incorporate the Update delivered
to Sellers, and those Updates shall operate to cure or mitigate any breach of
any obligation of U.S. Buyer for purposes of Sellers’ right to seek
indemnification under ARTICLE 9. 

 

Section 5.11.        No Solicitations. Between the date of this Agreement and
the earlier of the Closing Date and the termination of this Agreement, except as
contemplated by Section 2.8, none of Sellers or any of their Affiliates will
take, nor will Sellers permit the Acquired Companies (or any investment banker,
financial advisor, attorney, accountant or other Person retained by or acting
for or on behalf of Sellers, or the Acquired U.S. Company or any such Affiliate)
to take, directly or indirectly, any action to initiate, assist, solicit,
receive, negotiate, continue any discussions with respect to, encourage or
accept any offer or inquiry from any Person (a) to engage in any Business
Combination with respect to the Acquired Companies, (b) to reach any agreement
or understanding (whether or not such agreement or understanding is absolute,
revocable, contingent or conditional) for, or otherwise attempt to consummate,
any Business Combination with the Acquired Companies, or (c) to furnish or cause
to be furnished any information with respect to the Acquired Companies or to any
Person who Sellers or any Affiliate (or any such Person acting for or on their
behalf) knows or has reason to believe is in the process of, or may be,
considering any Business Combination with the Acquired Companies in discussions
or negotiations with any Person other than U.S. Buyer with respect to any of the
foregoing.

 

42

Execution Copy



Section 5.12.        Transfer of European Assets and Assumed Liabilities.

 

(a)          On or before Closing, European Seller and the Acquired European
Company shall have taken all corporate action necessary to authorize the
execution, delivery, and performance of the obligations set forth in
Section 2.9, and the documents executed by the European Seller and the Acquired
European Company shall be binding upon, and enforceable by, the Acquired
European Company and European Seller, as applicable, in accordance with terms,
except as enforceability may be limited or affected by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other Laws of general
application relating to or affecting creditors’ rights and remedies generally
and (ii) rules of Law governing specific performance, injunctive relief, or
other equitable remedies.

 

(b)          Each of the European Seller and the Acquired European Company, as
applicable, shall take the following actions before Closing:

 

i.            the European Seller shall request a non-binding opinion of the
works council operating at the European Seller before deciding on the capital
increase in accordance with Section 65-68 of Labour Code;

 

ii.         the European Seller shall provide the works council operating at the
European Seller with information it requests from the European Seller pursuant
to Section 68 of the Labour Code;

 

iii.         the European Seller shall inform the Acquired European Company
before the transfer of the Transferred Employees from the European Seller to the
Acquired European Company of the rights and obligations arising from the
employment relationships of the Transferred Employees in accordance with Section
85/A (3) of the Labour Code;

 

iv.         the European Seller together with the Acquired European Company, in
accordance with Section 85/B (1) of the Labour Code, shall notify the works
council operating at the European Seller at least 15 days before transferring
the Transferred Employees from the European Seller to the Acquired European
Company of (x) the date of employee transfer; (y) the reason for employee
transfer; and (z) the legal, financial and social consequences affecting the
Transferred Employees; and

 

v.           the European Seller together with the Acquired European Company
shall initiate consultation with the works council operating at the European
Seller regarding the planned measures affecting the Transferred Employees in
accordance with Section 85/B (1) of the Labour Code.

 

43

Execution Copy





Section 5.13.         Insurance. U.S. Buyer may obtain insurance with a
nationally reputable insurance carrier to cover the Acquired Companies
obligations in respect of product liability only for products manufactured
before Closing.

 

ARTICLE 6
POST-CLOSING COVENANTS

 

Section 6.1.          General. If after the Closing any further action is
necessary to carry out the purposes of the Transaction Agreements, each of the
Parties will take further action (including the execution and delivery of
further instruments and documents) as any other Party reasonably may request,
all at the sole cost and expense of the requesting Party (unless the requesting
party is entitled to indemnification therefor under ARTICLE 9).

 

Section 6.2.          Litigation Support. If, and for so long as, any Party is
actively contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (a) any
transaction contemplated in the Transaction Agreements or (b) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or before
the Closing Date involving the Acquired Companies, each other Party shall
reasonably cooperate with it and its counsel in the defense or contest, make
available its personnel, and provide such testimony and access to its books and
records as may be necessary in connection with the defense or contest.

 

Section 6.3.          Access to Information. Subject to any additional
requirements of Section 7.2, each Party agrees to retain its books and records
relating to the Business for the periods before the Closing for a period of at
least six (6) years. For a period of at least six (6) years after the Closing
Date, (a) Sellers will provide U.S. Buyer and its representatives with
reasonable access, at U.S. Buyer’s cost, to any books and records in the
possession of Sellers to the extent those books and records relate to the
Business and (b) U.S. Buyer will provide Sellers and its representatives with
reasonable access, at Sellers’ cost, to any books and records in the possession
of U.S. Buyer to the extent those books and records relate to the Business.

 

Section 6.4.          Operation of ARC. U.S. Buyer shall cause ARC to conduct
its business in material compliance with applicable Law and with any material
licenses, permits, and other authorizations issued to it by any Governmental
Authority.

 

Section 6.5.          Insurance. If a Product Liability Claim arises after
Closing (for an incident that occurred before Closing) for which insurance
coverage remains available under Sellers’ existing policy, Sellers agree to
cooperate with U.S. Buyer to promptly tender U.S. Buyer’s good faith Product
Liability Claim to the insurance company. U.S. Seller shall promptly deliver to
the Buyer any and all proceeds obtained from the insurance coverage thereof, if
any, without offset or deduction of any nature or kind whatsoever. Any proceeds
paid to Buyer pursuant to this Section 6.5 shall not be subject to the limits
contained in Section 9.4(a).

 

44

Execution Copy

 Section 6.6.          Further Assurances. At any time and from time to time
after the Closing, at the U.S. Buyer’s reasonable request without further
consideration, each Seller shall promptly execute and deliver such instruments
of sale, transfer, conveyance, assignment and confirmation, and take all such
other action as the Buyer may reasonably request, to transfer, convey and assign
to the Buyer, and to confirm the Buyer’s title to, all of the Shares, to put the
Buyer in actual possession and operating control of the assets, properties and
Business of the Acquired Companies and to promptly cooperate with Buyer in
exercising all rights to obtain such title and actual possession and operating
control and to carry out the purpose and intent of this Agreement.

 

ARTICLE 7
TAX MATTERS

 

Section 7.1.          Returns and Payment of Taxes.

 

(a)          U.S. Seller and European Seller or their Affiliates shall (i)
prepare and timely file (or cause to be prepared and filed) all Tax Returns
required to be filed by or with respect to the Acquired Companies, for all Tax
Periods ending on or before the Closing Date, including all federal, state,
local or foreign consolidated or separate returns and combined reports in which
either of the Acquired Companies may or is required to join, and (ii) timely pay
all Taxes due with respect thereto. The Parties agree that the Acquired
Companies shall be treated for these purposes as ceasing to be part of any
consolidated or combined group of U.S. Seller or its Affiliates as of the end of
the day on the Closing Date, except with respect to extraordinary transactions
or events occurring after the Closing but before the end of the day on the
Closing Date.

 

(b)          U.S. Buyer shall (i) prepare and timely file (or cause to be
prepared and filed) all Tax Returns of the Acquired Companies, as required to be
filed after the Closing Date other than those Tax Returns described in
Section 7.1(a), and (ii) timely pay all Taxes due with respect thereto. To the
extent any such Tax Return includes a Pre-Closing Period or is a return for
which the Sellers could otherwise have an indemnification obligation pursuant to
ARTICLE 9, U.S. Buyer shall (x) prepare such Tax Returns consistent with past
practices unless a contrary position is required by applicable Law, (y) allow
Sellers a reasonable time, and in no event less than twenty (20) Business Days
for any Income Tax Return, to review and comment on the Tax Returns prior to
filing, and (z) not file such Tax Returns without Sellers’ prior consent, which
shall not be unreasonably withheld, conditioned or delayed. Sellers shall
reimburse U.S. Buyer for the portion of the Taxes shown as due on any Straddle
Period Tax Return that are attributable to the Pre-Closing Tax Period on or
before the later of ten (10) Business Days after request from Buyer for such
reimbursement and five (5) Business Days before such tax is due and payable.

 

(c)          For purposes of this Agreement, in the case of any Straddle Period,
the amount of Taxes attributable to the Pre-Closing Tax Period shall be
calculated as follows: (i) in the case of any Taxes that are based upon or
measured by income, receipts, profits or wages, that are imposed in connection
with the sale or other transfer of property or services, or that are required to
be withheld and collected, the amount of such Taxes that are attributable to the
Pre-Closing Tax Period shall be determined on the basis of a closing of the
books as of the end of the Closing Date (and for such purpose, the taxable
period of any partnership or other pass-through entity in which either of the
Acquired Companies holds a beneficial interest shall to the extent practical be
deemed to terminate at such time); and (ii) in the case of other Taxes, the
amount of such Taxes that are attributable to the Pre-Closing Tax Period shall
equal the amount of such Tax for the entire taxable period multiplied by a
fraction, the numerator of which is the number of days in the taxable period
through and including the Closing Date, and the denominator of which is the
total number of days in the taxable period.

 

45

Execution Copy

 (d)          Neither Buyer nor any of its Affiliates shall file any amended Tax
Return for or including any Pre-Closing Tax Period without U.S. Seller’s
consent.

 

Section 7.2.          Cooperation on Tax Matters. Sellers, the Acquired
Companies and U.S. Buyer shall reasonably cooperate, and shall cause their
respective Affiliates, officers, employees, agents, auditors and other
representatives reasonably to cooperate, in preparing, executing and filing all
Tax Returns relating to the Acquired Companies and in resolving all disputes and
audits relating to Taxes of the Acquired Companies. Such cooperation shall
include maintaining and making available to each other all records relating to
Taxes of the Acquired Companies and making employees available on a mutually
convenient basis to provide additional information or explanation of any
materials provided hereunder or to testify at any proceedings relating to Taxes
of the Acquired Companies. Sellers and U.S. Buyer agree (a) to retain all books
and records with respect to Tax matters pertinent to the Acquired Companies
relating to any Tax Period beginning before the Closing Date until the
applicable statute of limitations (as may be extended) has expired and to abide
by all record retention agreements entered into with any Governmental Authority;
and (b) to allow the other Party and its representatives at times and dates
mutually acceptable to the parties, to inspect, review and make copies of such
records as such Party may deem necessary or appropriate from time to time, such
activities to be conducted during normal business hours at such Party’s expense.

 

Section 7.3.          Transfer Taxes. All Transfer Taxes incurred in connection
with U.S. Buyer’s acquisition of the Shares shall be borne equally by the U.S.
Buyer and U.S. Seller. To the extent a Seller pays any Transfer Tax for which it
is not liable under this Section 7.3, the U.S. Buyer shall reimburse the
relevant Seller for such Transfer Tax within ten (10) Business Days of delivery
to the U.S. Buyer of evidence of payment of such Transfer Tax to the applicable
Governmental Authority. Notwithstanding anything to the contrary in this
Agreement, any refund of Transfer Taxes is for the benefit of the Party who paid
the Taxes (whether directly or by way of reimbursing the other Party) and, if
applicable, shall be paid over to the Party within the (10) Business Days of
another Party’s receipt of the refund.

 

Section 7.4.           Tax Refunds. Any Tax refunds (whether by payment, credit,
offset, reduction in Tax or otherwise) relating to any Pre-Closing Tax Period
received after the Closing Date by U.S. Buyer, the Acquired U.S. Company or any
of their Affiliates (as determined after the Closing Date) shall be for the
account of U.S. Seller, and U.S. Buyer shall pay over to U.S. Seller the amount
of any such refund within ten (10) Business Days after its receipt.

 

46

Execution Copy

 ARTICLE 8
CONDITIONS TO CLOSING

 

Section 8.1.          Conditions to Obligations of Sellers. The obligations of
Sellers to complete the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or before the Closing, of each
of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of U.S. Buyer contained in this Agreement shall be true and correct in all
material respects when made and must be true and correct in all material
respects as of the Closing, except to the extent such representations and
warranties are as of another date, in which case, those representations and
warranties shall be true and correct in all material respects as of such date.
The Buyer Fundamental Reps must have been true and correct when made and must be
true and correct as of the Closing, except to the extent the Buyer Fundamental
Rep are as of another date, in which case, those representations and warranties
must be true and correct as of that date;

 

(b)          Covenants. The covenants and agreements contained in the
Transaction Agreements to be complied with by U.S. Buyer and ARC on or before
the Closing shall have been complied with in all material respects;

 

(c)          No Proceeding or Litigation. No Action shall have been commenced by
or before any Governmental Authority against any Party, seeking to restrain or
materially and adversely alter the transactions contemplated by the Transaction
Agreements, which, in the reasonable, good faith determination of Sellers, is
likely to render it impossible or unlawful to complete such transactions. But
the provisions of this Section 8.1(c) do not apply if Sellers directly or
indirectly solicited or encouraged the Action;

 

(d)          Consents and Approvals. U.S. Buyer shall have received, each in
form and substance reasonably satisfactory to Sellers, the authorizations,
consents, orders and approvals of Governmental Authorities listed in Schedule
8.1 to this Agreement;

 

(e)          Third Party Consents. All consents (or in lieu thereof waivers) to
the consummation of the Transaction Agreement as set forth on Schedule 8.1(e),
(i) shall have been obtained, (ii) shall not be subject to the satisfaction of
any material condition that has not be satisfied or waived and (iii) shall be in
full force and effect.

 

(f)          ARC QMT Consolidation. U.S. Buyer shall have provided to Sellers
evidence, in form and substance reasonably satisfactory to Sellers, that the ARC
QMT Closing occurred; and

 

(g)          U.S. Buyer’s Closing Deliveries. U.S. Buyer shall have delivered,
or caused to be delivered, to Sellers at or before Closing signed copies of each
of the following:

 

i.            a certificate of U.S. Buyer to the effect that each of the
conditions specified in subsections (a) through (f) above are satisfied;

 

ii.         the Services Agreement, if required under Section 5.2;

 

47

Execution Copy

 iii.         the Convertible Note; and

 

iv.         Statement of Acquisition related to the Acquired European Company in
the form set forth on Schedule 8.2(i).

 

Section 8.2.          Conditions to Obligations of Buyer. The obligation of U.S.
Buyer to complete the transactions contemplated by this Agreement are subject to
the fulfillment or written waiver, at or before the Closing, of each of the
following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of Sellers contained in this Agreement shall be true and correct in all material
respects when made and must be true and correct in all material respects as of
the Closing, except to the extent such representations and warranties are as of
another date, in which case, those representations and warranties shall be true
and correct in all material respects as of that date. The Seller Fundamental
Reps must have been true and correct when made and must be true and correct as
of the Closing, except to the extent the Seller Fundamental Rep are as of
another date, in which case, those representations and warranties must be true
and correct as of that date;

 

(b)          Covenants. The covenants and agreements contained in the
Transaction Agreements to be complied with by Sellers on or before the Closing
shall have been complied with in all material respects;

 

(c)          No Proceeding or Litigation. No Action shall have been commenced or
threatened by or before any Governmental Authority against any Party, seeking to
restrain or materially and adversely alter the transactions contemplated by the
Transaction Agreements, which, in the reasonable, good faith determination of
Buyer, (i) will render it impossible or unlawful to complete such transactions
or (ii) which has a Material Adverse Effect. But the provisions of this
Section 8.2(c) do not apply if U.S. Buyer directly or indirectly solicited or
encouraged the Action;

 

(d)          Consents and Approvals. Sellers and the Acquired Companies shall
have received, each in form and substance reasonably satisfactory to U.S. Buyer,
the authorizations, consents, orders and approvals of Governmental Authorities
necessary for the completion of the transactions contemplated the Transaction
Agreements listed in Schedule 8.2 to this Agreement;

 

(e)          Intercompany Arrangements. Sellers shall cause the Intercompany
Agreements, other than those Intercompany Agreements relating to open or
outstanding purchase orders for services of the Acquired U.S. Company, to be
terminated or otherwise amended to exclude the Acquired U.S. Company as a party
thereto;

 

(f)          Settlement of Intercompany Accounts. Sellers shall have caused the
Acquired Companies to eliminate all of their respective Intercompany Accounts;

 

(g)          Distribution of Thixoforming Assets and Assumption of Thixoforming
Liabilities. The Acquired U.S. Company shall have transferred the Thixoforming
Assets to U.S. Seller, an Affiliate of U.S. Seller, or a third party buyer of
the Thixoforming Division, and the recipient of the Thixoforming Assets shall
have assumed the Thixoforming Liabilities;

 

48

Execution Copy

 (h)          Transfer of Acquired Operation to the Acquired European Company.
The European Seller shall have contributed or transferred all right, title and
interest to the European Assets and Assumed Liabilities as contemplated by this
Agreement, excluding the Excluded Assets and Excluded Liabilities;

 

(i)          Sellers Closing Deliveries. Sellers shall have delivered, or caused
to be delivered, to Buyer at or before Closing each of the following:

 

i.            one or more certificates representing all of the U.S. Shares duly
endorsed for transfer to Buyer or its designee;

 

ii.         a certificate to the effect that each of the conditions specified in
subsections  (a) through (h) above is satisfied;

 

iii.         a signed copy of the Acquired European Company’s application for
the registration of its sole ownership over the Transferred Real Property
certified by the competent land registry authority as a document duly filed by
the Acquired European Company with the competent land registry authority;

 

iv.         except as may have been requested in writing by Buyer not less than
five (5) Business Days prior to the Closing, the officers and directors of the
Acquired Companies must have resigned from those positions effective as of the
Closing;

 

v.           the Services Agreement, if required under Section 5.2;

 

vi.         the Acquired European Company shall have executed and delivered this
Agreement as an additional signatory;

 

vii.         signed copy of the European Seller’s corporate resolution on the
increase of the registered capital of the Acquired European Company including
the Transferred Assets and Transferred Real Property contributed by the European
Seller to the Acquired European Company;

 

viii.         certified electronic version of the resolution of the competent
court of registration on the registration of the increase of the registered
capital of the Acquired European Company in accordance with the corporate
resolution referenced in clause (vii);

 

ix.         signed original of the Statement of Acquisition related to the
Acquired European Company in the form set forth on Schedule 8.2(i);

 

x.         executed original of the member’s list of the Acquired European
Company displaying the U.S. Buyer or its assignee as the 100% owner of the
Acquired European Company;

 

xi.            copies of European Seller and the Acquired European Company’s
written notice to each Transferred Contract counterparty relating to the
transfer of the Transferred Contract to the Acquired European Company and
written copies of any consents obtained from the Transferred Contract
counterparties;

 

49

Execution Copy

 xii.         written evidence of compliance with Laws with respect to the
transfer of the Transferred Employees from the European Seller to the Acquired
European Company;

 

xiii.         appropriate written evidence of the registration by the competent
authorities of the Acquired European Company as new beneficiary of the relevant
site permit; and

 

(j)          Operating Cash. The Acquired U.S. Company shall have not less than
$100,000 in Acquired U.S. Company Cash, plus the amount of uncleared checks.

 

ARTICLE 9
INDEMNIFICATION

 

Section 9.1.          Survival of Representations and Warranties.

 

(a)          The representations and warranties of Sellers contained in this
Agreement survive the Closing until the 18-month anniversary of the Closing, but
(i) the representations and warranties made pursuant to Section 3.1 (Existence;
Authority) and Section 3.2 (Capitalization), survive indefinitely (the
representations and warranties listed in subsection (i) of this Section 9.1(a)
the “Seller Fundamental Reps”), (ii) Section 3.14 (Environmental Conditions) and
Section 3.16 (Products) survive until the six-year anniversary of the Closing,
and (iii) the representations and warranties made pursuant to Section 3.11
(Taxes) survive until 60 days after the expiration of the applicable statute of
limitations. If written notice of a claim is given before the expiration of the
applicable representations and warranties by any Buyer to a Seller, then the
relevant representations and warranties survive as to that claim, until the
claim is finally resolved.

 

(b)          The representations and warranties of U.S. Buyer contained in this
Agreement survive the Closing until the 18-month anniversary of the Closing, but
the representations and warranties made pursuant to Section 4.1 (Existence),
Section 4.4 (Capitalization) and Section 4.9 (Brokers and Finders) survive
indefinitely (the representations and warranties made pursuant to Section 4.1
and Section 4.9, the “Buyer Fundamental Reps”). If written notice of a claim is
given before the expiration of the applicable representations and warranties by
any Seller to a Buyer, then the relevant representations and warranties survive
as to that claim, until the claim is finally resolved.

 

(c)          The representations and warranties set forth in this Agreement
speak only as of the date of this Agreement and, as provided in Section 8.1 and
Section 8.2, the Closing (except for representations and warranties that are
made as of a specific date, which representatives and warranties speak only as
of such date). Claims for breach of representations and warranties may only be
brought before the expiration of the applicable survival periods specified in
Section 9.1. No claim for indemnification based on a breach of a representation
or warranty may be brought after the expiration of the applicable survival
period, except that (i) claims with respect to which a Claim Notice has been
delivered prior to the expiration of the applicable survival period shall
survive as to such claim until finally resolved and (ii) claims based on fraud
shall survive for the applicable statute of limitations.

 

50

Execution Copy



Section 9.2.          Indemnification by Sellers. Sellers shall indemnify and
hold harmless U.S. Buyer and its respective Affiliates (including the Acquired
U.S. Company and Acquired European Company), officers, directors, employees,
agents, successors and assigns (each a “Buyer Indemnified Party”) from and
against any and all Liabilities, losses, diminution in value, damages, claims,
costs and expenses, interest, fines, deficiencies, court costs, litigation
costs, awards, judgments and penalties (including attorneys’ and consultants’
fees and expenses) actually suffered or incurred by all or any of them
(including, but not limited to, any Action brought or otherwise initiated by any
of them) (a “Loss”), arising out of or resulting from:

 

(a)          any breach of any representation or warranty made by Sellers
contained in the Transaction Agreement;

 

(b)          any breach of any covenant or agreement by any of Sellers (or, with
respect to periods before Closing, by either of the Acquired Companies)
contained in this Agreement;

 

(c)          all Liability (i) for Taxes of the Acquired U.S. Company and
Acquired European Company for all Pre-Closing Tax Periods and (ii)  for Taxes of
U.S. Seller or any of its Affiliates (other than the Acquired U.S. Company,
Acquired European Company and their Subsidiaries) by application of Treasury
Regulation Section 1.1502-6 or any similar state, local or foreign Tax law;

 

(d)          all Liability exclusively related to the Thixoforming Assets and
the Thixoforming Liabilities; or

 

(e)          any breach of Section 3.11(Taxes), Section 3.14  (Environmental
Conditions), and Section 3.16 (Products).

 

Except with respect to Section 3.14 (Environmental), each Seller is jointly and
severally liable for the payment and satisfaction of all Losses incurred by the
Buyer Indemnified Parties. To the extent that Sellers’ undertakings set forth in
this Section 9.2 may be unenforceable, Sellers shall contribute the maximum
amount that they are permitted to contribute under applicable Law to the payment
and satisfaction of all Losses incurred by Buyer Indemnified Parties.





 

Section 9.3.          Indemnification by U.S. Buyer. U.S. Buyer shall indemnify
and hold harmless each Seller and its respective Affiliates, officers,
directors, employees, agents, successors and assigns (each a “Seller Indemnified
Party”) from and against any and all Losses, arising out of or resulting from:

 

(a)          any breach of any representation or warranty made by U.S. Buyer
contained in the Transaction Agreements;

 

(b)          any breach of any covenant or agreement by the U.S. Buyer (or, with
respect to periods after Closing, by the Acquired U.S. Company and Acquired
European Company) contained in the Transaction Agreements; or

 

(c)          all Liability for Taxes of the Acquired U.S. Company and Acquired
European Company for all Post-Closing Tax Periods.

 

51

Execution Copy



To the extent that U.S. Buyer’s undertakings set forth in this Section 9.3 are
unenforceable, U.S. Buyer shall contribute the maximum amount permitted under
applicable Law to the payment and satisfaction of all Losses incurred by the
Seller Indemnified Parties.

 

Section 9.4.          Limits on Indemnification.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement: (i) except with respect to claims relating to fraud, the Seller
Fundamental Reps, Section 3.11 (Taxes), Section 3.14 (Environmental) and
Section 3.16 (Products), the Seller Indemnifying Party is not liable for any
claim for indemnification pursuant to Section 9.2(a) unless and until the
aggregate amount of indemnifiable Losses under that section equals or exceeds
$200,000 of the Purchase Price, after which point the Seller Indemnifying Party
is obligated to indemnify the Buyer Indemnified Party from and against only the
amount of indemnifiable Losses that exceed $200,000 of the Purchase Price unless
and; (ii) except with respect to claims relating to fraud, the Seller
Fundamental Reps, Section 3.11 (Taxes), Section 3.14 (Environmental) and
Section 3.16 (Products), the maximum amount of indemnifiable Losses that may be
recovered from the Seller Indemnifying Party arising out of or resulting from
the causes set forth in Section 9.2(a) is an amount equal to 10% of the Purchase
Price; (iii) the maximum amount of indemnifiable Losses that may be recovered
from the Seller Indemnifying Party arising out of or resulting from a breach of
the Seller Fundamental Reps, Section 3.11 (Taxes) and Section 3.16 (Products) to
the extent not covered by insurance, is an amount equal to 100% of the Purchase
Price; (iv) indemnifiable Losses arising out of or resulting from a breach of
Section 3.14 (Environmental) related to the Acquired Operation may only be
recovered from European Seller and the maximum amount recoverable is the
European Purchase Price; (v) indemnifiable Losses arising out of or resulting
from a breach of Section 3.14 (Environmental) related to the Acquired U.S.
Company may only be recovered from U.S. Seller and the maximum amount
recoverable is the U.S. Purchase Price; and (vi) Buyer is not entitled to
indemnification under Section 3.11 (Taxes) with respect to any Post-Closing Tax
Period. This Section 9.4 does not apply with respect to indemnification under
Section 9.2(b), Section 9.2(d), or Section 9.3.

 

(b)          In calculating the indemnifiable Losses suffered by the Indemnified
Party as a result of any breach of this Agreement, the amount of any claim is
reduced by any amounts the Indemnified Party has received from third parties in
connection with the matter, including any indemnification or other recovery
under any contract, agreement, or arrangement between a Buyer Indemnified Party
and any third party and any insurance proceeds. The Indemnified Party will use
commercially reasonable efforts to pursue third party recoveries and otherwise
mitigate the indemnifiable Losses. However, nothing in this Section 9.4(b)
precludes an Indemnified Party from giving notice of its indemnity claim before
exhausting its remedies. If the Indemnified Party receives any third party
payments after an indemnification payment is made that relates thereto, the
Indemnified Party will promptly repay to the Indemnifying Party the amount of
the indemnification payment the Indemnifying Party would not have paid had the
third-party payment reduced the original indemnification payment.

 

(c)          An Indemnified Party shall not assert claims with respect to, or
recover damages for, Losses that are in the nature of consequential or punitive
damages or claims for loss of profit, except to the extent the Indemnified Party
is required to pay punitive damages to a third party pursuant to a Third Party
Claim (as defined in Section 9.5(b)).

 

52

Execution Copy



(d)          Notwithstanding any provision of this Agreement to the contrary,
U.S. Buyer is not entitled to indemnification under Section 3.11 (Taxes) with
respect to any Post-Closing Tax Period.

 

(e)          An Indemnified Party may not recover duplicative indemnifiable
Losses in respect of a single set of facts or circumstances under more than one
representation, warranty, covenant, or agreement in this Agreement. A Buyer
Indemnified Party may not assert any claim under Section 9.2 for any
indemnifiable Losses if Buyer already received recovery of those Losses as a
result of the adjustment provided in Section 2.4.

 

Section 9.5.          Notice of Loss; Third Party Claims.

 

(a)          An Indemnified Party shall give the Indemnifying Party prompt
notice of any matter that an Indemnified Party has determined has given or could
give rise to a right of indemnification under this Agreement, as soon as
practicable, stating the amount of the Loss, if known, and method of computation
of the Loss, and containing a reference to the provisions of this Agreement in
respect of which the right of indemnification is claimed or arises.

 

(b)          If an Indemnified Party receives notice of any Action, demand or
assessment (each, a “Third Party Claim”) against it or that may give rise to a
claim for Loss under this ARTICLE 9, the Indemnified Party shall give the
Indemnifying Party notice of the Third Party Claim within thirty (30) days (ten
(10) days in the case of any Third Party Claim relating to Tax) of the receipt
of notice. However, the failure to provide notice does not release the
Indemnifying Party from any of its obligations under this ARTICLE 9 except to
the extent that the Indemnifying Party is materially prejudiced by the failure.
To the extent permitted by the law applicable to the Third Party Claim, the
Indemnifying Party is entitled to assume and control the defense of the Third
Party Claim at its expense and through counsel of its choice if it gives notice
of its intention to do so to the Indemnified Party within ten (10) days of the
receipt of notice from the Indemnified Party. However, to the extent permitted
by the law applicable to the Third Party Claim, the Indemnified Party is
entitled, at its own expense, to participate in the defense of the Third Party
Claim.

 

(c)          If the Indemnifying Party exercises the right to undertake the
defense against a Third Party Claim as provided above, the Indemnified Party
shall reasonably cooperate with the Indemnifying Party in the defense and make
available to the Indemnifying Party, at the Indemnifying Party’s expense, all
witnesses, pertinent records, materials, and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
the Indemnifying Party reasonably requires. Similarly, if the Indemnified Party
is, directly or indirectly, conducting the defense against a Third Party Claim,
the Indemnifying Party shall reasonably cooperate with the Indemnified Party in
the defense and make available to the Indemnified Party, at the Indemnifying
Party’s expense, all witnesses, records, materials, and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as the Indemnified Party reasonably requires.

 

(d)          The Indemnified Party shall not consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party, which consent shall
not be withheld unreasonably.

 

53

Execution Copy



Section 9.6.          Character of Indemnification Payments. Sellers and U.S.
Buyer agree to treat all payments made pursuant to this
ARTICLE 9 (Indemnification) as adjustments to the Purchase Price for Tax
purposes, unless otherwise required by applicable Law.

 

Section 9.7.          Exclusive Remedy. After the Closing, except in the case of
fraud and Section 6.5, the sole remedy of an Indemnified Party for all
indemnifiable Losses with respect to the transactions contemplated by this
Agreement is the indemnity set forth in ARTICLE 9 (Indemnification) (it being
understood that nothing in this Section 9.7 shall limit the Parties’ rights to
specific performance or other equitable remedies with respect to the covenants
referred to in ARTICLE 6 (Post-Closing Covenants), ARTICLE 7 (Tax Matters), and
Section 11.2 (Confidentiality)).

 

Section 9.8.          Adjustment of Convertible Note. Any Party may elect to
make payments on indemnification claims successfully brought against it under
this ARTICLE 9 by increasing or decreasing, as applicable, the principal amount
of the Convertible Note by an amount equal to the indemnifiable Loss (the “Note
Adjustment”). Note Adjustments may not be made if the principal of the
Convertible Note is reduced to zero. A Party shall not elect to make a Note
Adjustment until the indemnifiable Loss is determined by either (a) the mutual
agreement of the Parties within sixty (60) days of the initiation of such claim
or (b) arbitration under Section 11.13.

 

ARTICLE 10
TERMINATION, AMENDMENT AND WAIVER

 

Section 10.1.          Termination. This Agreement may be terminated at any time
before the Closing:

 

(a)          by U.S. Buyer if between the date of this Agreement and the
Closing, Sellers breach of any Transaction Agreement in any material respect,
U.S. Buyer notifies Sellers of the breach, and the breach continues without cure
for 60 days after notice of breach and the continued breach causes a failure of
one or more of U.S. Buyer’s conditions to Closing in Section 8.2;

 

(b)          by Sellers if between the date of this Agreement and Closing, U.S.
Buyer’s breach of any Transaction Agreement in any material respect, Sellers
notify U.S. Buyer of the breach, and the breach continues without cure for a
period of 60 days after the notice of breach and the continued breach causes a
failure of one or more of Sellers’ conditions to Closing in Section 8.1;

 

(c)          by any Party if the Closing shall not have occurred by June 25,
2012, but the right to terminate this Agreement under this Section 10.1(c) is
not available to any Party whose failure to fulfill any obligation under this
Agreement in breach of any Transaction Agreement is the cause of, or resulted
in, the failure of the Closing to occur on or before that date;

 

54

Execution Copy



(d)          by any Party if any Governmental Authority issues an order, decree
or ruling or takes any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by the Transaction Agreements and the
order, decree, ruling or other action becomes final and nonappealable;

 

(e)          by U.S. Buyer if Sellers provide an Update that materially and
adversely changes the Sellers’ Disclosure Schedule, or by Sellers if U.S. Buyer
provides an Update that materially and adversely changes the Sellers’ Disclosure
Schedule; or

 

(f)          by the mutual written consent of all Parties.

 

Section 10.2.          Effect of Termination. If this Agreement is terminated as
provided in Section 10.1, the Transaction Agreements shall forthwith become void
and there shall be no liability on the part of any Party except (a) as set forth
in Section 11.1 (Expenses) and Section 11.2 (Confidentiality) and (b) that
nothing in this Section 10.2 relieves any Party from liability for any breach of
any Transaction Agreements. Notwithstanding the foregoing, the following
provisions shall survive any termination of this Agreement: ARTICLE 1 (as needed
to give effect to this Section 10.2), this Section 10.2, and ARTICLE 11.

 

ARTICLE 11
GENERAL PROVISIONS

 

Section 11.1.          Expenses. Except as otherwise specified in this Agreement
(including Section 10.2), all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated by the
Transaction Agreements shall be paid by the Party incurring such costs and
expenses, whether or not the Closing has occurred.

 

Section 11.2.          Confidentiality. No information concerning Sellers, the
Acquired U.S. Company or Acquired European Company or the Business that has been
furnished to or obtained by U.S. Buyer under this Agreement or in connection
with the transactions contemplated by this Agreement may be (a) used by U.S.
Buyer or its respective Affiliates other than in connection with the
transactions contemplated by this Agreement or (b) disclosed by U.S. Buyer to
any Person other than in confidence to employees, legal counsel, financial
advisers, or independent public accountants of the U.S. Buyer who the U.S. Buyer
reasonably determines has a need to know such information in connection with the
transactions contemplated by this Agreement. If the transactions contemplated by
this Agreement are not completed, U.S. Buyer must hold such information in
confidence indefinitely and may not use such information for any purpose
following the termination of this Agreement, and all such information, including
any copies thereof (including storage media), must be returned to the Sellers or
destroyed upon Sellers’ request.

 

Section 11.3.          Public Announcements. No Party shall make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other Parties, unless otherwise
required by Law or applicable stock exchange regulation, and the Parties shall
cooperate as to the timing and contents of any such press release, public
announcement or communication. Unless otherwise required by Law, the Parties
shall treat and hold as confidential (and not disclose or provide access to any
Person to) all terms and conditions of this Agreement, including the existence
thereof.

 

55

Execution Copy



Section 11.4.          Notices. All notices and correspondence with respect to
matters related to this Agreement must be in writing and are deemed received by
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile, or
by electronic or digital transmission, with confirmation of transmission by the
transmitting equipment; or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested, in each case to the following address
or facsimile number (or to such other address or facsimile number as a party may
designate by giving written notice to the other party in accordance with this
Section 11.4):

 

if to Sellers:

 

Precision Castparts Corp.
11676 Perry Highway
Building 2, Suite 2102
Wexford, PA 15090
Fax: 724.940.3944
Attention: Greg Delaney

Email: gdelaney@precastcorp.com

 

and to:

 

Precision Castparts Corp.
4650 SW Macadam Avenue, Suite 400
Portland, OR 97239-4262
Fax: 503.946.4817
Attention: Roger Cooke

Email: rcooke@precastcorp.com

 

With a copy sent simultaneously to:

 

Stoel Rives llp
900 SW Fifth Avenue, Suite 2600
Portland, OR 97204
Fax: 503.220.2480
Attention: Ruth Beyer

Email: rabeyer@stoel.com

 

if to U.S. Buyer:

 

ARC Wireless Solutions, Inc.
6330 North Washington Street, Unit #13
Denver, CO 80216-1146
Fax: 212-231-3939
Attention: Theodore Deinard, CEO

 

56

Execution Copy

 Email: tdeinard@quadrantmgt.com

 

and to:

 

Quadrant Metals Technologies LLC

810 Flightline Blvd.

DeLand, FL 32724

Fax: 386-736-6063
Attention: Robert Marten, President & CEO

rmarten@flomet.com

 

With a copy sent simultaneously to:

 

Wuersch & Gering LLP

100 Wall Street, 21st Floor

New York, NY 10005
Fax: 610-819-9104
Attention: Travis L. Gering

Email: travis.gering@wg-law.com

 

Section 11.5.          Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are completed as
originally contemplated to the greatest extent possible.

 

Section 11.6.          Entire Agreement. This Agreement, including Exhibit A
(Convertible Note), Exhibit B (Historical Financial Statements), Schedule 1
(Description of Thixoforming Real Property), Schedule 2(a) (Transferred Assets),
Schedule 2(b) (Transferred Contracts), Schedule 2(c), (Transferred Employees),
Schedule 2(d) (Transferred Real Property), Schedule 2.5 (338(h)(10) Purchase
Price Allocation), Schedule 5.2 (Terms and Conditions of Services Agreement),
Schedule 8.1 (Consents and Approvals), Schedule 8.2 (Consents and Approvals) and
Schedule 8.2(i) (Statement of Acquisition), the Sellers’ Disclosure Schedule,
and U.S. Buyer’s Disclosure Schedule, constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
agreements and undertakings, both written and oral, between Sellers and Buyer
with respect to the subject matter hereof. This Agreement shall be fully binding
upon all Parties when executed and delivered notwithstanding the absence of the
signature of the Acquired European Company as of the date of this Agreement.

 

57

Execution Copy



Section 11.7.          Assignment. This Agreement may not be assigned by
operation of law or otherwise without the express written consent of Sellers
(which consent may be granted or withheld in the sole discretion of Sellers).
However, U.S. Buyer may assign this Agreement or any of their respective rights
and obligations hereunder to one or more wholly-owned subsidiaries without the
consent of Sellers, but only if the U.S. Buyer remains obligated under this
Agreement.

 

Section 11.8.          Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, Sellers and
Buyer or (b) by a waiver in accordance with Section 11.9.

 

Section 11.9.          Waiver. Any Party may (a) extend the time for the
performance of any of the obligations or other acts of the other Parties,
(b) waive any inaccuracies in the representations and warranties of the other
Parties contained in this Agreement or in any document delivered by the other
Parties pursuant to this Agreement or (c) waive compliance with any of the
agreements of the other Parties or conditions to such Parties’ obligations
contained in this Agreement. Any extension or waiver is valid only if set forth
in an instrument in writing signed by the Party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement. The failure of any Party to assert
any of its rights under this Agreement does not constitute a waiver of those
rights. All rights and remedies existing under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

 

Section 11.10.         No Third Party Beneficiaries. Except for the provisions
of ARTICLE 9 relating to indemnified parties, this Agreement is binding upon,
and inures solely to the benefit of, the Parties and their respective successors
and permitted assigns. Unless expressly required by applicable Law, nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

Section 11.11.         Specific Performance. The Parties acknowledge and agree
that each Party would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by any Party could not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which each Party may be entitled, at law or in equity, it shall be
entitled to enforce and provision of this Agreement by a decree of specific
performance and to temporary, preliminary, and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

 

Section 11.12.         Governing Law. This Agreement (including any claim or
controversy arising out of or relating to this Agreement) is governed by, and
construed in accordance with, the laws of the state of Delaware, without giving
effect to conflicts of laws principles that would result in the application of
the law of any other state.

 

58

Execution Copy



Section 11.13.         Arbitration. The Parties agree to submit to arbitration
any and all matters in dispute or in controversy among them concerning the terms
and provisions of this Agreement. All such disputes and controversies shall be
determined and adjudged by the decision of an arbitrator (the “Arbitrator”)
selected by mutual agreement of the Parties or if the Parties fail to reach
agreement on the Arbitrator within ten (10) days after a party has notified the
other of its interest to submit a matter to arbitration, the Arbitrator shall be
selected by the American Arbitration Association upon application made to it for
such purpose by the Parties. Arbitration shall take place in Denver, Colorado or
such other place as the parties hereto may agree in writing. The Arbitrator
shall reach and render a decision in writing with respect to the amount, if any,
of payment respecting the disputed matter. The arbitration proceedings shall be
held in accordance with the applicable rules of the American Arbitration
Association. Any award rendered shall be final and conclusive upon the parties
and a judgment thereon may be entered in the highest court of the forum, state
or federal, having jurisdiction. The fees and expenses of the Arbitrator and the
respective fees and expenses of the parties hereto in connection with any such
arbitration (including, without limitation, reasonable fees and expenses of
legal counsel and consultants) shall be paid by the party against whom a
decision by the Arbitrator is rendered.

 

Section 11.14.         Further Action. Each of the Parties shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable Law,
and to execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Agreement and complete and make effective
the transactions contemplated hereby.

 

Section 11.15.         Counterparts; Facsimiles. This Agreement may be executed
and delivered in one or more counterparts, and by the different Parties in
separate counterparts, each of which when executed is deemed an original, but
all of which taken together constitute one and the same agreement. For purposes
of this Agreement, facsimile, scanned or digitally transmitted signatures are
deemed to be original signatures.

 

[Signature pages follow]

 

59

 

 The Parties have caused this Agreement to be executed as of the date first
written above by their respective officers thereunto duly authorized.

 

U.S. SELLER: PRECISION CASTPARTS CORP.         By: /s/ Roger A. Cooke     Roger
A. Cooke     Senior Vice President and General Counsel

 

EUROPEAN SELLER: AFT EUROPA KFT         By: /s/ Roger A. Cooke     Roger A.
Cooke, on behalf of the managing director as power of attorney

 

Signature Page to Purchase Agreement

 

 

 

 

Acknowledged:

 

ACQUIRED U.S. COMPANY: ADVANCED FORMING TECHNOLOGY, INC.         By: /s/ Roger
A. Cooke     Roger A. Cooke     Senior Vice President, General Counsel and
Secretary

 

Signature Page to Purchase Agreement

 

 

 

 

Acknowledged:

 

ACQUIRED EUROPEAN COMPANY: [___________________________________]       By:    
Name:     Title:  

 

Signature Page to Purchase Agreement

 

 

 

 

The Parties have caused this Agreement to be executed as of the date first
written above by their respective officers thereunto duly authorized.

 

U.S. BUYER: ARC WIRELESS SOLUTIONS, INC.       By: /s/ Theodore Deinard  
Theodore Deinard    Interim CEO

 

Signature Page to Purchase Agreement

 

 

